Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Madam President, I do have one comment on yesterday's Minutes, and I will use this opportunity to raise a point of order, if I may.
During yesterday's declarations of affection for President Hänsch, I paid careful attention to Mrs Green's statement on behalf of the Socialist Group. In particular, Mrs Green told us that she had discovered certain radical qualities in Mr Hänsch, for which I personally can only congratulate her, but she also said something else that intrigued me. She referred to her Group's discussions on the previous evening regarding the personality and style of Mr Hänsch's successor.
Well, that surprised me very much. I should like to remind the House that Rule 14 states that Parliament shall elect the president, not that the entry into office of our future president is to be the result of any nomination or appointment.
That has been noted, Mr Hory.
Madam President, ladies and gentlemen, I should like to point out to my colleagues the fact that all the political groups are perfectly entitled to issue an invitation to a presidential candidate and, of course, to discuss with him his views on what his future work will entail. He may also be fortunate enough to discuss them with Mr Gil-Robles. Under no circumstances will the Group of the Party of European Socialists let anything stop it from holding talks with potential candidates.
Madam President, I took particular note of that part of the proceedings. Mrs Green referred to 'a potential successor' , not to the President-elect.
Madam President, I refer to page 16 of the English version of the Minutes concerning the vote on my report yesterday.
Firstly, I want to correct the Minutes. It states that the vote was 11 for and 184 against. That is a slight understatement: it was 111 for and 184 against. I know we lost the vote, but it was not that bad.
Secondly, I should like to ask you, Madam President, and the incoming President and the incoming Bureau, to look at the situation where a vote in progress is interrupted on the technical question of language versions not being complete. This is a serious problem which could cause the work of Parliament to seize up, and the Bureau and perhaps also the Committee on the Rules of Procedure, the Verification of Credentials and Immunities should look into this.
Thirdly, I should like Parliament's services and the Commission's services to undertake as quickly as possible the translation of the original directive into Swedish and Finnish, which was the substance of the complaint, so that we can deal with this report as soon as possible in Parliament, and with this important question of labour legislation.
Finally, I wish to say to Mrs Lindholm, as I said to her afterwards, that I of course respect the principle of access in all languages. I have discovered that she not only speaks perfect English, but actually teaches English. She has read the report and fully supports it herself and was only making a point of principle. I must say it was unfortunate that she chose my report about which to make it.
All those statements have been noted.
Madam President, may I say, for the benefit of Mr Hory, that the Minutes merely say that the Members who spoke were Mrs Green, chairman of the PSE Group, and the other group leaders who wished to pay tribute to the outgoing President and to thank him for the work he had done. Mr Hory's remark has nothing at all to do with the Minutes of yesterday's sitting.
That makes sense. That had nothing to do with the Minutes, but we have got into the habit of listening to comments from here and there for three or four minutes.
Madam President, through your good offices, I should particularly like to say good morning and welcome to Mrs Baldi and her substitute.
(Laughter and mixed reactions)
Madam President, I will not prolong this speech, but my intention was not sabotage. It is true that I speak good English and it is true that I teach English, but I am not a lawyer. The English that we use in school is not comparable with that used in legal texts - this is the point I wanted to make.
Madam President, I wish to table another amendment to the record of yesterday's vote. As recorded in the minutes, I took part in yesterday's vote on the Collins report, but I see from the minutes that my name does not appear in the list of names recorded for the vote on Amendment No 42, which is of particular importance for us. While I acknowledge that this must not, of course, influence the vote, I should like it to be put on record that I wanted to vote in favour of this amendment, but it is possible that because of the turmoil that erupted during the vote yesterday - Madam President herself described the voting as chaotic at times - I activated the voting mechanism too late or there was a technical problem. This applies also to my colleagues Mr Haber, Mr Raschhofer and Mr Lukas.
Madam President, on page 25 of yesterday's Minutes, evening voting time, it says 'Mr Valdivielso de Cué... queried the validity of a vote when certain versions of the report were not available' . I was referring to the Kerr report, as I thought the vote would be taken again. My question was simply whether yesterday's vote was valid or not, and if it was not valid, what we were basing ourselves on to invalidate what had already been debated and voted on.
(Parliament approved the Minutes)
Agenda
Madam President, in view of the heavy agenda and the fact that Commissioner Bonino is not with us, I can propose that we vote on the three reports (Kofoed, Izquierdo Rojo and Souchet) without debate, under Rule 99 of the Rules of Procedure, but that there should be a Commission statement on these points in January on the Thursday morning.
Madam President, the Socialist Group agrees with the proposal from the chairman of the Committee on Fisheries.
Madam President, on a point of order. I have absolutely no objection to the proposal that the chairman of the Committee on Fisheries has made. However, I would point out that I have been waiting, along with other colleagues, since the middle of yesterday afternoon for a precious one minute of speaking time on those very important issues. If this House cannot manage its own business, how on earth does it expect to be heard outside in any effective way?
If anyone wishes to speak against that proposal, I shall give him the floor.
Madam President, on behalf of the Green Group, I should like to say that I do not agree with this proposal, because I feel that these are some of the most important documents for the future planning of fisheries in Europe and that it is therefore impossible to express the various positions that have emerged in committee and have been stated in this House.
For these reasons, I request that both the debate and the vote be postponed until January or at least, under Article 131, that a discussion be held in January to clarify, and perhaps lead to a resolution on, the various aspects that cannot be covered because of the cancellation of today's debate.
One speaker has spoken in favour of the proposal and one against. I am therefore going to recall this proposal by the chairman of the Committee on Fisheries, Mr Arias Cañete, and I shall invite the House to vote.
We are all very sorry that this extremely important debate could not take place yesterday, since it concerns the entire fisheries policy up until the year 2002. I shall therefore put Mr Arias Cañete's proposal to the vote. We will vote on these reports without debate, quite simply because we cannot conduct this debate on fisheries in the time available.
Therefore we will vote on these reports today, and we will arrange to ensure that a Commission statement, followed by debate, is included in the agenda for the January part-session, which would enable us subsequently to table a motion for a resolution.
We will vote on this request.
(Parliament agreed to the request)
Madam President, on a point of order, I feel I have to take a stance here this morning on behalf of the smaller parties. I have been ignored in this House all morning. Is it because I come from a smaller group? Is it because I want to represent the interests of the fishermen, who have been afforded very low priority by this Parliament? Therefore, I am leaving this House in protest and in support of the fishermen I represent!
Although Mr Gallagher has left I shall still address my remarks to him, hoping that a member of his Group will be kind enough to pass them on.
In my capacity as a member of the Committee on Fisheries, I have to acknowledge that Mr Gallagher is a very active member and a staunch defender of his fishermen. I must give him credit for that. Now, in my capacity as President, I have had to apply our Rules of Procedure: one speaker for the proposal, one against and then a vote. There was no intention to prevent Mr Gallagher from expressing his opinion.
Madam President, this incident with Mr Gallagher is worth noting. I advise all Members who have an early morning plane to catch on a Friday to claim they are protesting about some decision in Parliament.
Madam President, I should like to thank Mr Wijsenbeek and this House for noticing that I really am here.
Madam President, on behalf of the Socialist Group I want to mention that yesterday we had an incident which has not been resolved and was one of the reasons for the delay in yesterday's work. This was the violation of Rule 117 on the right to vote, by virtue of which Members vote individually and personally. There was a card vote from Mrs Baldi when she was not present, and that gives rise to the application of paragraph 1 of Rule 110. Parliament will have to take a decision at a time to be determined by the President. I would like to know what action the Presidency has taken on this. Yesterday the matter was left unresolved.
On that point, I believe, in fact I am certain, that in a statement yesterday the President of the sitting proposed that this matter should be referred to the Bureau for consideration. That is what appears in the Minutes.
Madam President, on this point, I wish to ask that the matter be referred to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities. I have in front of me Rule 162 - Application of the Rules of Procedure. Nowhere in the eight paragraphs is there any mention of the Bureau. It only states that application of the Rules is a matter for the Rules Committee.
I should like to ask that this matter be referred to the Rules Committee.
Mr Ford, it is not up to me as President today to change a decision that was taken by the House. So the Bureau will consider it, and I think the Bureau in its wisdom will not go against our ruling and will consider it, wouldn't you agree?
Votes
Madam President, Mrs Bonino would have liked to say yesterday what I am going to say today, on her behalf, in this House. In view of the state of progress of the proposal, which is to be examined, in particular, at the Fisheries Council on 20 December, the Commission prefers not to reply immediately to this request.
I can confirm that Mrs Bonino will be very happy to take part in a debate on the issue in January, and she has also asked me to state very clearly that she hopes the debate will not take place at night.
Commissioner, you can assure Mrs Bonino that the Chair will see to it that this debate and the Commissioner receive better treatment in January.
Madam President, as rapporteur I listened to the Commission's statement and I think we are basically in agreement. I want to put it that way, because when we voted to reject this proposal we were primarily rejecting the method of working that the Council urged on us. So I think this Commission's position is basically the same as ours and we will be able to debate this or any other proposal with composure in January.
The oral amendment I am proposing would clarify the concept of 'geographical position' in paragraph 2 of article 3. In fact the text would read as follows: ' To protect professional confidentiality of the data, ' geographic position' will be understood to mean the area or sub-area, as applicable, the fishing vessel is in. To this effect, the vessel's computer system will incorporate a program which converts the geographic coordinates into area or sub-area values and this will be the information transmitted' .
Mr Imaz San Miguel, I must ask you, and indeed all honourable Members, to have a little patience because that is quite different from the information I have. We shall do the best we can.
Madam President, I understand Mr Imaz San Miguel's proposal and attempt to improve upon the legislative proposal, but this is not now possible; on behalf of the Socialist Group, I therefore oppose the oral amendment.
(Parliament adopted the legislative resolution)
Madam President, I should like to point out that Mr Malerba, who was to present a report this morning, was involved in an accident last week. I am glad to say the accident was not serious, but Mr Malerba has had to be admitted to hospital. He has informed the administration. I am sure we should all like to wish him a speedy recovery.
Thank you, Mr Pasty. We certainly add our best wishes for Mr Malerba's recovery.
The Commission proposals for a 40 % reduction in the fishing effort on sensitive stocks has achieved the remarkable result of attracting the complete opposition of the fishing industry, the national governments, and we are now adding the opposition groups on the Fisheries Committee.
What is deeply disturbing is that the Commission has acted without securing any understanding by the Community fishermen. Yet, we all know that without the support of fishermen it simply is not possible to remove the tensions in the industry. The Commission's proposals have also given ammunition to the Euro sceptics, who like nothing better than bashing Brussels.
I know that the Commission has made efforts at a number of seminars which MEPs have been able to attend. But what happens? a mountain of reports are produced. The Commission talks, but does it listen? There are too many general exchanges of views and not enough consideration of the issues point by point. That is the only way in which it is possible to make progress.
We are frequently told that 40 % of all fish caught are thrown back into the sea - dead! I would put two simple questions to the Commission. Is this figure going up or down? Which 'Sensitive stocks' are most affected by the rate of discards?
The way forward from this debate must be based on a number of clear points:
agreement on definitions; What do we mean by capacity? What do we mean by sensitive stocks?
acceptance that fishing effort cannot be divorced from technical measures; -resolution of the dispute over 'quota hopping' ; -a massive reduction in the quantity of discards; -a simpler method of control; -a more robust system for consultation with fishermen on annual quotas.The discussion on this report in committee was not easy and there has not been a unanimous conclusion. However, I would argue strongly that the report does address the issues that I have listed.
I have a final point. Unilever, a major fish processor, together with the World Wildlife Fund is seeking to set up a Maritime Council, which would seek to dictate to the market which fish could be caught and where. I find it unacceptable that such a sensitive issue should be handled in this way. The Commission must, therefore, respond to this debate by ensuring that before the Bergen Conference, scheduled for next March, which will involve Fishing and Environment Ministers, that new proposals are bought forward to reflect the concerns expressed during this debate.
On behalf of the PPE group I want to highlight the fine work carried out by Mr Kofoed, work not without difficulties because this is a very controversial matter as witness the debates not only in the European Parliament but also in the Council of Ministers and, of course, in the sector itself.
For all that, the compromise reached in the Committee on Fisheries has the merit of underlining the basic principles on which the fourth generation of multi-annual guidance programmes for the Community fishing fleets should be based.
Our group has never disguised its deep concern about the degree of deterioration in certain fish stocks in particular Community fishing grounds, necessitating a serious and determined policy geared to restructuring the fishing fleet to assist biological recovery of the species. In this sense, we support a reduction in fishing capacity, which is justified not only for biological reasons, but also as a factor in improving the viability of the activity, the profitability of enterprises, and, finally, the competitiveness of the sector.
We also support the alternative measures proposed by the Commission, because they will increase flexibility, as long as these measures are mainly directed towards those fleets which have complied with the reduction objectives of earlier MGPs.
What should be very clear is that we cannot continue with the present policy in the future. This policy has resulted in majority and manifest non-compliance by numerous Member States. The last balance sheet drawn up by the Commission is utterly discouraging: of a total of thirteen Member States, only four are complying with the assigned objectives for adapting their fleets. This gives the states that are complying a growing feeling that their efforts and sacrifices to achieve the common objectives are useless. And as we all know, these tensions are being expressed in the current debates inside the Council.
It is undeniable that a policy geared to the reduction of capacity is bound to have negative effects on employment. That is the other side of the coin and we must deal with it seriously with socio-economic accompaniment measures which, Madam Commissioner, have hitherto been conspicuous for their absence. This is the great gap in the Commission's proposal and we must return to this issue which is also of the greatest concern to the sector. Because we can only deal with the social problem seriously if the Member States and the sector can be persuaded to cooperate in resolving the existing over-capacity.
Finally, it is important that the Commission tone down article 5 of its proposal, in the way the European Parliament has done, because management and conservation of resources outside Community waters is not in the power of the European Union and the fleets that fish external resources are subject to competition from other factors, like commercial, economic and even political interests, which play a major role in the adaptation of fishing capacity for this type of Community fleet.
Fish are a finite natural resource. Fishing must be pursued with care taken to ensure that fish stocks are maintained long-term so that fishing can continue to be pursued by future generations.
A reduction in fishing and compensation for this is necessary to preserve the natural resources and stocks. It is important that everyone adheres to the regulations and that no further action is taken against fisherman, who have already limited their fishing. The report is a step in the right direction so I have voted yes.
It is necessary to oppose the MAGP proposals to allow first of all for time for the long-term implications for the industry to be worked out; and secondly for the vexed questions of quota hopping, flags of convenience, and the size of the UK shipping region to be sorted out. Hence my vote to reject the report outright.
It was equally necessary for Parliament to throw out the technical measures proposals (Izquierdo Rojo report) and for similar reasons to Kofoed. The Izquierdo Rojo report and amendments reached the Committee on Fisheries in translation very much at the eleventh hour. Yet this is an immensely technical subject, with knock-on effects from every proposed change.
That is why I tabled the amendment for rejection and was delighted that the Fisheries Committee passed it unanimously. I am very pleased that Parliament has followed suit. Now we will have an opportunity for proper debate on the revised proposals in January and time too for consultation with the industry.
As far back as 1991 the European Commission estimated, in a report to this Parliament on fishery resources, that European Union fishing grounds could yield an extra 2, 500 million pounds worth of fish annually if the resource was managed properly. This means that the fish yield in any one year could be 50 % more than it actually is.
In other words our fishing communities could be much more prosperous than they are today if we can succeed in putting together an acceptable package providing effective management of the resource and maximizing yield.
The Commission has now proposed to reduce the fleet and improve controls. Reform is necessary but the Commission has only provided a partial solution. Even if the Commission proposals are accepted in full, and this is unlikely, there would be enough fishing capacity available to continue overfishing. We need the cooperation and goodwill of the fishing industry if any plan is to succeed.
I believe we need a ten-year plan with greater compensation provided for reduced capacity both for small boat owners and those who would lose their jobs.
The PESCA programme is underfunded and should be focused more on the fishing communities and on those who are actually losing their jobs in the fishing industry.
A much bigger budget is needed if we are to attract the support of the industry. In my view a 30 % increase would be required to establish an enforceable programme acceptable to the fishing industry.
Implementing such a strategy would maximize stocks and retain the necessary capacity and jobs to catch and process a sustainable catch. The industry would then be profitable with a reliable future able to function without further subsidy.
Unfortunately our present budget is inadequate to achieve this aim.
We are voting for the Kofoed report for four reasons:
1.It rejects the Commission proposal where it imposes the rigid reduction of capacities (i.e. in promoting new boat reductions or reductions in fishing fleets as high as 40 % in the case of sardine fisheries in Portugal).2.On the other hand there are clear consensuses on the scarcity of resources and the on-going monitoring of their evolution, on impartial and effective controls of fish stocks, on a management of activities and techniques, on the need to defend coastal non-industrial fisheries, or on the attention to be paid to whoever has or has not complied with the reductions planned in MAGP III.3.It is also clear that renewed management of fisheries calls for as assessment of the social impact and additional financial means, whether Community or national, to deal with the loss of income resulting from the willingness of fishermen to introduce new methods.4.It is also clear that it is possible to manage without attacking jobs or putting at risk the social stability of certain communities or affecting productive capacities.
What will tomorrow's fishing fleet be? That is the subject of this fourth restructuring plan, christened MAGP IV. Supported by scientific studies, this plan proposes that the fishing effort should be reduced by an average of 40 % between now and the year 2002 to allow the reestablishment of stocks.
Can this objective be achieved by an identical reduction in our fishing fleets? We all know that that is out of the question, bearing in mind the economic and social consequences it would have for our sea fishermen and the whole fisheries industry.
Less fishing, sometimes, but better fishing too, with the right market prices for quality products: that is the pact of confidence we could offer our fishermen if we had the resources to do so.
It is illogical to see prices falling from year to year at a time when we want to reduce catches. Falling volumes and falling prices is too much to ask of the profession. You know my views on this.
Better fishing for the sustainable husbandry of the sea, calls for satellite monitoring, selective equipment, the protection of young fish, control of fishing time at sea in order to retain a European fishing fleet; restoring employment as a central focus of our political concerns: these are the priorities by which we should be guided.
With that in mind, I endorse your proposal that the small-scale fishing fleet should be retained as it stands for vessels of under 7 metres, as the Commissioner suggests, while Parliament is asking that all vessels up to 12 metres be spared.
This restructuring plan must take account of specific national and regional features, such as the wide diversity of fishing activities in my own country. What may be right for the North Sea is not necessarily right for the Bay of Biscay.
This fourth restructuring plan calls for substantial budgetary resources to finance social and structural solidarity measures. We can propose this contract to the fishermen up until 1999. It's up to them to share this responsibility.
The Community's fishing fleet is not, as it would appear from the Commission's introduction to the proposal for the Council's resolution with respect to the restructuring of the Community's fishing sector, responsible for the overfishing of resources; it is the Community's fishing policy which bears this responsibility.
There is, in particular, a need to reduce the size of the fleet in the individual maritime areas and to reduce the size of the individual vessel categories which can ensure the sustainability of fishing activities. With respect to the Community's' relations with countries outside its borders, however, it is relevant to ensure that there is no connection between the contemplated restriction of vessel categories and the vessel categories, if an attempt is now being made to promote a number of arrangements with development countries in the area of fishing agreements which the EU Commission is neither in the process of, nor contemplating, carrying out. To put it another way, it is necessary to ensure that, in reality, the EU is not simply engaged in the exportation of EU cutters' overfishing to the waters of countries outside its borders. It is necessary to ensure sustainable fishing activity in EU waters, but this also applies, and is particularly relevant, to small coastal fishermen in many developing countries.
I have chosen not to vote in favour of the Kofoed report because sustainable fishing stocks must be guaranteed as soon as possible.
Before the technical measures which were found unacceptable as they stand by the Committee on Fisheries, the Commission is now proposing a restructuring programme which is equally unacceptable, envisaging a 40 % reduction in the European fishing fleet over five years. What profession could accept such a destructive, cold and technocratic approach? Even for tactical reasons, one cannot play games like this with the future of an entire occupational group.
The Committee on Fisheries has adopted 42 amendments. In other words, it has radically revised the content of the text presented by the Commission. I should take this opportunity to thank our rapporteur, and Mr Arias Cañete, as chairman, who have enabled particularly important improvements to be made to the initial proposal.
Four essential points have been integrated into the report by way of amendments tabled by me:
limiting the programme to 31 December 1999 instead of 2002; -taking account of the constraints associated with multi-species fisheries and multi-functional fleets; -the elimination of discrimination between static gears and towed gears; -taking into account of the social impact on employment aboard ship and on land.Amendments Nos 43 and 44, taking into account the rate of utilization of each Member State's quota and incorporating the amendments I had tabled in committee, seem to me just as important. After all, taking this parameter into account would avoid any speculation regarding the purchase of vessels between Member States with a view to unofficial quota transfers. I regret that these amendments were not adopted.
So, heavily amended though it is, the Commission's proposal is still unacceptable. That is why I, and my group, opposed the amended proposal and the legislative resolution. The Common Fisheries Policy must no longer be conceived as a form of palliative or euthanasia. It must be designed to guarantee the long-term survival of a profession and an industry that are essential to the future of our countries and our societies.
On behalf of the Green Group, I wish to support the Commission's proposal concerning the objectives and detailed rules for restructuring the Community fisheries sector for the period 19972002 (MAGP IV). The MAGP III programme failed to reach the objectives set because the compromise that was reached limited its scope from the outset and because various Member States failed to comply with their commitments.
The reductions proposed by the Commission for MAGP IV are the absolute minimum required if fish stocks are to be replenished; if these guidelines are not followed, the already dramatic situation of fishermen is bound to get worse in many regions in the long term. In the short term, however, given the reductions being proposed, there is a need to establish appropriate compensation for fishermen.
For these reasons, the Green Group opposes the Fisheries Committee's proposal and proposes that the Kofoed report be rejected.
Nor do we support the Fisheries Committee's decision to reject the legislative proposal concerning the regulation laying down certain technical measures for the conservation of fishery resources (Izquierdo Rojo report).
Finally, we should like to say that we shall be voting in favour of the Souchet report, since we feel that continuous satellite monitoring of fishing-boats would be useful, though we share the concerns expressed by the rapporteur regarding the date on which the regulation would come into force and the economic issues associated with that decision.
The main task of the Joint Fisheries Policy must be to manage fish stocks in a responsible way. This is why it is important to take appropriate action to reduce the European fishing fleet when there are ecological reasons for doing so. To base reductions on very general categories, as proposed by the Commission, has a particularly severe affect on the flexible Swedish fleet. A relatively large proportion of the Swedish fleet will fall into the group hit by the greatest demands for reduction, despite the fact that there is no ecological justification for this as they also fish other stocks.
It is most important to ensure that the reductions take place in a way which reflect the cutbacks already implemented by Member States and does not therefore, favour those countries which reached their previous quotas.
I would like to conclude by emphasising that any compensation proposed to lessen the social and economic effects of this necessary restructuring of the fishing industry must of course be settled through a redistribution of funds within the existing budget.
European policy measures are necessary to prevent overfishing. The starting point in this is to decide the quantities of fish which can be caught. Fishermen are encouraged, using multiannual guidance programmes (MAGPs), to tailor their capacity to these quotas. The MAGPs are thus not an end in themselves but simply a means to enable the fleet to tailor its size to the amount of fish that can be caught.
This means that the profitability of the various fleets must be a central factor in determining the MAGPs. For some fleets reducing the number of ships is the only way to remain profitable. Other fleets are economically able to meet the catch restrictions by cutting down on fishing effort. The Dutch rules on days at sea are a good example of this. It is a good thing that the Commission leaves room, in its proposals for the fourth MAGP, for rules of this kind. But it defies belief that the Commissioner is currently not prepared, in evaluating the third MAGP, to acknowledge the successes which the Netherlands has recorded using its own system of management.
I also regret the fact that in setting the percentage cuts for the next six years the Commission has been guided primarily by the biologists' figures. The economic and social implications need to be weighed too. I thus endorse the rapporteur's suggestion that we should wait for the opinion of the Scientific, Technical and Economic Committee on Fisheries before taking a final decision on the percentage cuts.
I have difficulty too with the Commission's proposal to exclude small-scale fisheries from the cuts. We must not forget that these fishermen usually fish in the ocean's nurseries. These spawning grounds in particular need extra protection. If, as the rapporteur suggests, the maximum length of ships not subject to the cuts is increased from 7 to 12 metres, the burden of the cuts will rest unfairly heavily on the larger ships.
Lastly I agree with the rapporteur that subsidies to build new ships must be ended as soon as possible. Existing programmes covering the period up to the end of 1999 must be amended accordingly. On the one hand we are phasing something out by means of subsidies, whilst on the other hand we are encouraging it again using money from the same European pot. That is totally unacceptable.
Souchet report (A4-0366/96)
Parliament is being asked to consider a proposal for a Council Regulation for the introduction of a satellite position monitoring system for Community fishing vessels, as part of the monitoring system applicable to the Common Fisheries Policy, and a proposal for a timetable for the various stages of implementation of the new provision.
The Committee on Fisheries began by agreeing that, on this occasion, the method adopted was the right one, directly involving the fishermen in the defining of the detailed rules for the new system before taking any decision of general significance. Pilot projects of sufficient duration, benefiting from Community financing, enable 350 vessels to experiment with the various systems and test their reliability.
In the opinion of users, and more particularly that of the fishermen, the ARGOS, IMMARSAT and EUTELSAT position monitoring systems were satisfactory. Our committee therefore considers that the system can be brought into general use, subject of course to a certain number of essential precautions. It is these precautions that are covered by the amendments unanimously adopted by our committee.
1.The Committee on Fisheries regards it as essential that the new system should be seen by fishing professionals as precisely what it is. It is a technical advance which will allow reliable, indisputable and therefore fair supervision of the fishing effort, will help to lighten the administrative burdens now borne by fishermen, and will help to improve their safety at sea. What it certainly is not is a new constraint or additional check to be added to what is already a very long list imposed on fishermen.Our committee therefore calls for the implementation of the new system to go hand in hand with effective elimination of all the present administrative procedures which it can advantageously replace, especially the duty to report when they enter and leave fishing zones. It will be necessary to keep a very careful watch on the bureaucratic drift which will naturally lead the supervisory bodies to indulge themselves in the proliferation of useless duplication of effort.
2.Since the draft regulation says nothing about the question of financing its proposed new surveillance system, it seemed unreasonable to us to leave this important subject undiscussed. For this reason, our committee felt it important to recommend participation by the Community budget with a view to covering the cost associated with the investment and its renewal. This constraint seems normal, having regard to the new obligation imposed on the fishermen and on the Member States by the creation of the fisheries monitoring centres. It is important that fishermen, already hard pressed by market constraints which the CFP does little to help them confront, should not feel that the implementation of this new system is an additional financial burden on them - they must be able to perceive it as financially neutral.3.Our committee also felt it essential to raise the threshold for the application of the new provision, in order to make it serve a genuine purpose by preventing it from applying to small inshore fishing boats, which put to sea for very short periods, and also in order to harmonize the provisions on the fishing effort in all the Community regulations. We therefore adopted a threshold of 20 metres (20 metres between perpendiculars or 18 metres overall), instead of 15 as envisaged in the Commission's proposal.4.We also felt it useful to focus the satellite surveillance of the fishing effort primarily on 'sensitive' species, which are often overfished, as is the case with hake in certain areas, and so to include vessels which fish for sensitive species in the first phase of application of the new system. These sensitive species may change over the course of time, so our committee proposes that the management committee should regularly draw up a list of them, following the procedure laid down in Article 36.5.Guaranteed data confidentiality is obviously an essential condition for the success of the new system. Fishermen, after all, are legitimately anxious to keep their fishing positions strictly confidential - that is central to their work. While it is of course necessary for the Commission to be able to have access to all data collected by the various fisheries monitoring centres it is equally essential that the Community and national rules for the protection of computer data should be very rigorously observed and that anyone infringing them should be held liable.6.It is also essential to guarantee equality of treatment between Community fishermen and fishermen from third countries under the new system. Our fishermen would not understand it if the system were to be applied on a discriminatory basis to fishermen from the Member States and those from third countries fishing in Community waters. That is why we proposed strict reciprocity of the rules for third countries. In the same spirit, we have proposed that no discrimination should be allowed between vessels operating in the same fishing grounds.7.Regarding the date of application of the new Regulation, our committee has proposed that it should be put back to 1 January 1999 for the five categories of vessel listed in Article 1 of the legislative proposal and to 1 January 2000 for other Community fishing vessels exceeding 20 metres in length (18 metres overall). The reason for this is the obligation to make allowance both for budgetary constraints and for the technical constraints associated with the industrial development of the pilot project.These are the various arrangements which the Committee on Fisheries has considered essential in order to ensure that the new satellite system is applied satisfactorily, a system which must do just as much to facilitate the work of the fisherman as it does to improve surveillance.
The Commission has put forward a costly proposal for a satellite monitoring system. The Committee on Fisheries and the European Parliament have decided not to try to get the Commission to listen to reason. On the contrary, it seems to want to increase the cost of the Union even more.
Of course I can see the great benefits of the proposed system but strongly doubt whether these benefits outweigh the huge costs involved. Instead of starting with this large scale project, we ought to begin with a more limited trial. This could be evaluated and then we could decide whether to proceed. For the above mentioned reasons I have decided not to vote for the proposal.
Banotti report (A4-0391/96)
Without wishing to play down the importance of other rights, I should like in connection with this report to deal with the right to work of those of our fellow-citizens who are disabled.
If we accept that work makes an essential contribution to people's prosperity and wellbeing, the same certainly holds good for disabled people too. Not only because work is a significant source of income but primarily because work gives a purpose to life. In many respects work ennobles.
By working people establish a temporal and spatial role.-By working people define themselves vis à vis others.-Work offers opportunities to sustain and extend skills.All of these are chances from which disabled people too can benefit.
But there is a twofold difficulty when it comes to disabled people and the labour market. Not because disabled people are handicapped but because the labour market is handicapped, since it is manifestly unable to allow people with skills which are limited or different from the norm to play a part in agriculture, industry, trade or the services. On the one hand there is direct participation in the production process, by appropriate employment in the usual circuit. Unfortunately only some disabled people can be considered for jobs in 'normal' business and industry or 'normal' government jobs. But even this group experiences serious difficulties.
The cost of making the job accessible to a disabled person is thought too high and potentially a drain on company profits.-The productivity of the disabled person is deemed too low, and the company has to meet its competitiveness targets and preferably improve its competitive position further.-And above all the disabled worker, just like his able-bodied counterpart, suffers when he is unemployed.Company closures, relocations, pay-offs following reorganization, redundancies caused by automation. Staying in work is not all that easy. That makes it difficult to seek and find work as a disabled person. And the level of unemployment in the European Union is 11 %. Between half and two thirds of all disabled people are unemployed. And the disabled worker is at least three times more likely to be unemployed.
Now if 'disabled' becomes synonymous with 'unemployed' this amounts not just to unwarranted discrimination but to social injustice. In order to prevent this the main requirement is a market which is accessible to disabled people. Paragraphs 6, 8, 17 and 27 of the motion for a resolution clearly pursue that aim.
On the other hand there is indirect participation in the production process by means of appropriate employment in the specialized sector or under initiatives within the social economy geared to the disabled. Here too various influences are felt and apparent: low growth, restricted purchasing power, insufficient orders and high unemployment. Plus the fact that a kind of rivalry is beginning to develop between the disadvantaged groups.
Sheltered workplaces face competition from low-wage countries which have lower wage costs and can thus offer lower prices. Those in sheltered workplaces see their levels of pay threatened and ultimately their jobs too. Precisely because this is sheltered employment the workers must be adequately protected not only against the laws of the free market within the European Union but also against threats from outside the European Union, such as social dumping. Output, profitability, productivity and competitiveness really cannot and must not be the principal and certainly not the only yardstick used to assess the worth of these workplaces.
In our efforts to do more than just talk and to translate disabled people's right to work into action, unfortunately we can no longer use HELIOS II, or HELIOS III, but we can encourage the Commission to promote access to the labour market for disabled people via both the normal sector and the alternative route, either through HORIZON or through a variety of experimental projects.
I welcome the initiative by the Committee on Petitions and the Banotti report as well as the excellent cooperation among members of the Intergroup on the Disabled in which we both took part and which greatly improved the report.
Point A of the preamble and points 4 and 8 were proposed, through me, by Portuguese NGOs which thus were able to take part in the drafting of the report. I emphasize the crucial point of enshrining in the Treaty a ban on discrimination for reasons of disability and regret the objection raised by certain Governments because this clause would have practical effects, with economic or financial repercussions in the EU.
I propose that we continue down the road towards close cooperation with disabled persons' NGOs when defining European policies that affect them. This is a requirement of equal opportunities, citizenship and democracy.
The fact that there are about 37 million disabled people in the European Union, about 10 % of its population, must prompt us to give very careful consideration to the problems that arise. In essence, we need to act swiftly and effectively to abolish any form of prejudice against people who are citizens like ourselves.
After all, disablement must not and cannot automatically involve discrimination and the denial of fundamental rights. I should stress that well-meaning declarations, conventions and other legal instruments - important though they may be in principle - are not enough to solve the specific everyday problems these people face.
However, the Banotti report does have the virtue of drawing attention to the way in which we should approach their integration, drawing up a series of principles and proposing measures that may help to remedy this intolerable situation. To be disabled is bad enough in itself. If you add to that the barriers to freedom of movement, the lack of access to information, property, services and leisure facilities, problems with access to buildings and transportation, lack of access to the political process, employment and education, and all the problems associated with violence and ill treatment - discrimination, in a word - it becomes a scourge.
These are the questions to which we must address ourselves.
Against this background, mindful of the principles involved but aware of the importance of action, our Group has tabled two amendments which reflect its concerns.
Treating the rights of disabled people as a problem in civil rights is a sound approach to providing substance to non-discriminatory measures, and I have no doubt that, in this area as in others, the European Union must lead the way.
With regard to specific action, let me remind you that, under the directive on harmonization of legislation on lifts, Parliament did succeed in having an amendment adopted to guarantee the accessibility of lift cabins to disabled people. that is worth stressing, because up to that time no such regulation in favour of disabled people had ever been incorporated into legislation on an industrial product.
In quoting this example taken from an amendment tabled to the report before us, my purpose is also to show how, with specific and useful measures like this, we can improve and ease the lives of those of our fellow citizens who are less favoured by fortune, and whom we must help to ensure that compassion plays its part.
I pay tribute to the rapporteur for her excellent work. I say that not out of politeness but out of conviction, I assure you, and I also congratulate the Council on the recent agreement on the resolution concerning equality of opportunity for disabled people.
It is human rights that are at issue here. And that is a cause which we can never do enough to serve.
Products subject to excise
The next item is the report (A4-0408/96) by Mr von Wogau, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the proposal for a Council Directive (COM(96)0548 - C4-0619/96-96/0266(CNS)) amending Directive 92/12/EEC on the general arrangements for products subject to excise duty and on the holding, movement and monitoring of such products.
Madam President, I should like to begin by discussing briefly the exemptions from duty for tourists travelling to the Scandinavian countries and, in particular, the quantity restrictions on alcohol. First I wish to point out that we were consulted on this matter extremely late. I know difficult negotiations between the Member States were necessary, but I have also established that this is not the only case in recent times where Parliament has been consulted extremely late. I should like to point out that we have acceded to this urgency only because it really is an important question and because if we did not do so a legal loophole would open up; however, we expect more account to be taken of Parliament's rights next year.
I should like to discuss a second aspect of this proposal which we consider to be important, namely the question of reducing controls within the European Union. This week we have passed important resolutions on improving controls on the European Union's external frontiers, and we stand by our views that border controls should definitely be abolished within the European Union. We consider this aspect of the proposal to be particularly important.
Thirdly, however, I should like to point out that this is also a question of special regional features. There are huge variations in drinking habits in the different EU Member States. During the committee's deliberations, a Finnish colleague illustrated this very clearly. He said he himself had experience of working in the forests, where the Finns are accustomed to eating bacon washed down with vodka. He said it had now dawned on them that it might be healthier to eat salad and drink wine, but that the change was rather slow. In this Parliament we have always held the view that we should take account - and I say this in all seriousness - of the special regional features of the different EU Member States. I therefore believe that we should do so in this case too and propose that we vote in favour of the Commission's proposal.
Madam President, I echo the remarks of the chairman of the Committee on Economic and Monetary Affairs and Industrial Policy, Mr von Wogau, with regard to the procedure in this matter. It is extremely unsatisfactory, in parliamentary terms, to find ourselves so late in the year and with so little time to consider this matter, to be bounced into a position which, in effect, represents a fait accompli . I would certainly urge the Commission to ensure that somehow or other Parliament is more closely involved, when we can anticipate changes like this without, of course, transgressing on the Commission's own proper function in respect of executive decisions and negotiations with the various Member States on the detailed aspects of the proposals.
Secondly, we already know that the vote which we are about to take in favour of the Commission's proposal has, in fact, has already been bypassed by a political understanding in Ecofin. Effectively what we are voting for is something which will not, in fact, be the law after Ecofin has made its changes.
I make this appeal for the record: even though this is only an opinion, Ecofin might show some courtesy to Parliament by meeting with us so that we can register with them too our concern that we should be properly consulted.
Finally, I am very pleased that Mr von Wogau has shown, as chairman, how closely he listens to people who have worked in Finnish forests and have had to drink vodka, and so on. I am sure when I bring forward the concerns from Ireland and my constituency, I can rely on him displaying his acute listening skills and showing the same sympathy.
Madam President, the representatives of the Suomen Keskusta party are pleased that agreement has been reached between Finland and the Union on maintaining the current restrictions on imports of alcoholic beverages until the end of 2003. I hope that the negotiations to be held with Sweden in the year 2000 will result in a system of exceptions extending beyond this date, which according to the agreement now reached should also benefit Finland and Denmark.
I have always believed that policies on taxation and alcohol are matters for the Member States rather than the Union. However, as there is a possibility that restrictions on the import of alcoholic beverages into the Nordic countries may be considerably relaxed, we must inject more urgency into the debate on taxation of alcohol in the EU Member States.
In my opinion the Nordic model is good. We tax alcohol relatively heavily, which both brings in a good deal of tax revenue for the state and curbs the excessive consumption of alcohol. If we had to make do without this revenue it would be impossible to find alternative sources in a situation in which it ought, on the contrary, to be possible to reduce various taxes. The fall in revenue would therefore mean further expenditure cuts, which would have to be applied, inter alia, to social security and health care and which would inevitably increase unemployment.
I therefore recommend that measures be adopted in the Union to raise taxes on alcohol considerably. This would generate extra revenue in countries which currently have low alcohol taxes, which could be used, inter alia, to reduce other taxes. At the same time the damage caused by alcohol could be reduced throughout the Union, as could the resultant social and health care expenditure.
Madam President, I should first like to thank Parliament for accepting our request that this proposal be treated as urgent; in particular, I should like to thank the Committee on Economic and Monetary Affairs and Industrial Policy and its chairman, Mr von Wogau.
I am aware, as Mr Cox has pointed out, of the difficulties Parliament has had to overcome to take a very rapid vote.
The Commission's intention to submit a proposal on this matter was announced in the 1996 programme. Before submitting its proposal, the Commission held negotiations with the Scandinavian countries to ensure that any extension were kept to the strictly necessary minimum.
The Commission tried to submit a proposal that would not be opposed by the Member States concerned; it is only very recently that it has managed to reach agreement on a balanced solution with two of the Member States in question. This helps to explain the background of the difficult practical situation in which Parliament was left. Once again, I should like to express my thanks to Parliament for having overcome that difficulty.
The Commission feels the proposal represents a good compromise. Mr Väyrynen has already described the specific needs and difficulties of the Member States in question. It is a good compromise between citizens' legitimate expectations of the Single Market and the practical need for Denmark, Sweden and Finland to have longer to comply with the general provisions of Community directives.
The reasons for the exemption initially granted are already known and I see no point in going over them again. Since the exemptions concern a fundamental right of European citizens, these provisions have been time-limited, although the wording of Article 26 is not clear and there is some disagreement as to the correct interpretation of the deadline.
However, irrespective of the precise wording of Article 26, the Scandinavian countries need more time to comply with Community provisions; this is further emphasized by the fact that there has not been the programmed increase in minimum excise quotas, which was expected when the exemptions were granted. As a result of this, we have proposed an extension of the deadline beyond 31 December 1996, together with - and this is very important - a gradual liberalization, a gradual phasing-out, of current restrictions.
I hope that Parliament will vote in favour of this proposal today, so that the matter can be dealt with by the end of the year, in order to avoid any legal problems.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution)
Support for beef and veal sector
The next item is the report (A4-0407/96) by Mr Funk, on behalf of the Committee on Agriculture, on the proposal for a Council Regulation providing for additional measures for direct support of producers' incomes or for the beef and veal sector (COM(96)0606 - C4-0650/96-96/0286(CNS)).
Madam President, the BSE crisis has caused serious distortions in the beef and veal market. Declining consumption and falling prices pose an enormous threat to the livelihood of many beef and veal producers. The Commission and Council have therefore initiated a number of measures to protect consumers, to restore confidence in beef and veal and to support the market.
At its meeting of 28-30 October 1996 the Council agreed on additional measures for direct support of producers' incomes or for the beef and veal sector amounting to ECU 500 million, to be distributed among the Member States in accordance with an agreed key. The Commission was asked to find the ECU 500 million in the agricultural budget. With this proposal for a regulation the Commission has complied with the Council's request to provide this support package. I welcome the Council's and Commission's readiness to take emergency measures to help those who have suffered losses. Of particular importance in this context is the fact that the Member States are authorized to make the additional payments to support producers' incomes or the beef and veal sector. The Member States have asked to be allowed to make their own decisions on payments and to compensate those producers who have suffered the greatest losses, in order to avoid simply distributing the money in such a way that everybody gets a slice of the cake.
I advocate approval of the Commission proposal as it stands. I should like to point out that the Committee on Agriculture and Rural Development has approved the proposal, with only one member voting against it. I would also like to mention that the Commission proposals for financing the stabilization of the beef and veal sector in 1997 and 1998 were submitted to the Committee on Agriculture and Rural Development of the European Parliament for its opinion. The committee has, however, asked the Commission to withdraw its current proposals and submit instead, as soon as possible, a proposal relating solely to financing in 1997. The Committee on Agriculture and Rural Development has made this request because it is not prepared for the time being to give the Council a blank cheque, as it were, for decisions on financing these measures in 1998 by delivering an opinion on the current Commission proposals. These decisions should, rather, be taken by the European Parliament as a whole during the deliberations on the 1998 budget.
Madam President, on behalf of the PSE I would like to thank Mr Funk for the very swift and efficient way in which he worked to produce both his reports on the proposals to safeguard farm incomes put in jeopardy as a result of consumer resistance to eating beef and veal following the statement admitting the possibility of a link between BSE in cows and CJD in humans. This will be very welcome to those farmers whose livelihood has been very precarious over the last eight or nine months.
Of even greater importance in the longer term is the complete eradication of BSE. I would like to take this opportunity to welcome the rumours - which I hope prove to be true - that the UK Government is about to implement the additional cull and really take seriously the need to eradicate BSE completely. Only then will the market in beef and veal fully recover, and our farmers will again have an assured income.
Madam President, our Group supports Mr Funk's report and I endorse Mr Goepel's statement. I want to draw attention to another matter, namely that I have the impression that the Committee on Agriculture has become rather more self-assured. Perhaps that has something to do with the committee of inquiry, which refused to deal with the Commission's proposal which suggests ways of guaranteeing this funding by making cuts in other areas. Had we rejected this Commission proposal, as suggested by Mr Funk, the Council would still have been able to take a decision, since we have only a consultative role, under Article 43. Consequently we did not deal with it, which means that the Council cannot implement these proposals or take any other decision. We shall be involved in this process too. The Commission will submit a new proposal to us, and then we shall consider how the CAP should evolve.
Madam President, in order to provide compensation for some of the losses suffered by producers as a result of the mad cow crisis, the Council and the Commission had proposed amendments to three Regulations.
The first related to the 'beef and veal' measures, the second to financing and the third to structural measures for young farmers.
The Council had requested the urgent procedure so that the measures could come into force quickly. Parliament only accepted the 'beef and veal' measures, without pronouncing on their financing. The European Parliament's Committee on Budgets, however, rightly declared in due course that it was irresponsible to vote in favour of the 'beef and veal' measures but to refuse any arrangements for financing them.
We, for our part, oppose the idea that the financing of the 'beef and veal' measures must be entirely compensated by the cereals sector. After all, the problem of mad cow disease is not connected with the responsibility of the farmers but that of other economic operators in certain Member States, together with various malfunctions on the part of the Commission.
I therefore welcome the proposal before us today. It shows that it was ultimately possible to find 500 million within the budget, without penalizing other farmers.
Madam President, ladies and gentlemen, here we have the continuing saga of mad cow disease, ' Madman II' , in the tradition of Rambo I, Rambo II. 'Madman' follows the same pattern.
Following Volume I, written by the British and entitled 'I, the Poisoner' , we now have Volume II, ' I, the Compensator' . In 'Madman I' , compensation was provided by making the innocent pay - reducing the compensation paid to cereal farmers and to growers of oil seed crops, and reducing the set-aside premium. Incidentally, the contract represented by the CAP was called into question for good measure, but none of that mattered very much, if I may venture to say so.
Now, ' Madman II' begins with the discovery, at the back of a drawer, of ECU 500 million. There will, incidentally, be ECU 117 million for France. So much the better, glad to hear it, nothing against that.
The only problem, if I can put it like this, is that we are beating about the bush, or rather the bull, shirking the question of responsibility. This is a political problem, not a technical, budgetary one. It is a problem of identifying the people responsible and holding them liable. First, there is the responsibility of the meal manufacturers. I've said it before and I say it again, we know who was poisoning the whole of Europe. It was Demulder Brothers of Doncaster, Yorkshire. Incidentally, a small delegation from the committee of inquiry went to meet with Demulder Brothers. Those people should have helped to compensate for the damage they caused.
Then there is the responsibility of the British Government, which said nothing and let them get on with it. All it did was to prohibit those meals in its own territory in 1988, but allowed them to be exported so that they could poison others!
Then there is the responsibility of the British Members of Parliament. We saw them in action here yesterday. They are fantastically keen-sighted, able to see from 40 metres away whether another Member is voting once or twice or three times. With that vision, how did they fail to see that there were 160, 000 cattle dying? How did the eagleeyed Mr Ford and the others fail to spot that mountain of dead cattle poisoned by their own meal? Another case of the proverb of the beam and the mote.
Well, Madam President, ladies and gentlemen, obviously we're all for this additional 500 million, but we still need, thanks especially to the committee of inquiry which refused to take evidence from Mr Delors - and that would take some doing, incidentally - we still need finally to pluck up courage to tackle the central problem: whose fault is it? And let the poisoners pay!
Madam President, ladies and gentlemen, as I am sure you know, and as has indeed already been mentioned, at its meeting of 28-30 October in Luxembourg, the Council agreed on a package of emergency measures for the beef and veal sector. In view of the continuing problems, in the context of this package additional direct income support for producers or the beef and veal market amounting to ECU 500 million was considered to be warranted. With the regulation which is before you, the Commission has fulfilled its obligation to establish a legal basis for achieving that objective. Hence the proposal provides for an additional support package of ECU 500 million for the beef and veal sector.
Each Member State will receive its share of the 500 million package in accordance with a distribution key which has also already been agreed in Luxembourg. It is being left up to the Member States to decide whether to use their share of the aid to support producers' incomes or in a more concentrated way, to support the beef and veal sector in general. We hope that in this way the financial support will reach those worst affected by the crisis.
I should like to conclude by thanking Parliament for treating this proposal as urgent, so that its opinion will be known before the next Council of Agriculture Ministers, which will meet on Monday and Tuesday of next week.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution)
Common organization of the market in bananas
The next item is the report (A4-0337/96) by Mr Santini, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Regulation amending Regulation (EEC) No 404/93 on the common organization of the market in bananas (COM(96)0082 - C4/0233/96-96/0080(CNS)).
Madam President, ladies and gentlemen, behind the technical and economic reasons underlying the need to reform Regulation 404/93, Mr Santini's report reveals numerous factors which undeniably contribute to complex sets of problems mingling social and employment policy, foreign policy and even matters arising from news stories or civil war.
This derives especially from the economic importance of bananas, the leading commodity in the world fruit and vegetable economy.
Three sources of supply characterize the form of the Union banana market: Community production, ACP production and production in dollar zone countries. On the balance between these three sources depend the future of the market and the destiny of many producing regions, but that balance is lacking.
Today, the banana market is going through a deep-seated crisis. The oversupply of the Community market with bananas from the dollar zone has caused prices to collapse, the main sufferers being Community and ACP bananas, pressurized by two main factors: higher production costs and a weaker commercial organization. What we are seeing today, then, is an unequal struggle between a coalition of two big multinationals, aiming to monopolize the world market of which they already control 80 %, having previously monopolized the American market and invaded the European market to the extent of 70 %. An unequal struggle, then, between these two giants on the one hand and the European producers and their historical allies on the other.
A market organization cannot attach priority to financial interests when such objectives are at stake. To provide the necessary protection, the following measures are essential. First, we must reject any increase in the quota beyond 2, 300, 000 tonnes; secondly, we must maintain a tariff quota capable of guaranteeing a minimum price; and thirdly, we must retain the present split which grants 30 % of the quota to Community and ACP banana operators, 66.5 % to the dollar zone operators and 3.5 % to the Latin American newcomers.
If we accept an increase in the quota - an increase as high as 3 million tonnes has actually been proposed - or change the present split it would amount to delivering the European market into the hands of the American multinationals and so sealing the doom of Community production.
In the interests of clarity and fairness, it is also necessary to revise the clause which provides that, when quotas are allocated, the two previous years should be taken into account if exceptional circumstances have had a heavy impact on the current season's production. It is unacceptable that, in that event, the policy of two weights, two measures should still be applied. Assessing the exceptional character of any disaster is left to the discretion of the Commission which, hitherto, has only regarded it as applying to damage caused by hurricanes.
As far as Somalia is concerned, it can be argued that this country, still regarded as a traditional ACP State, has not ratified the Fourth Lomé Convention. But who could have signed it, since the country was gripped by a civil war which has now reached the proportions of an endemic catastrophe? Of the 60, 000 tonnes which had been assigned to it, Somalia has been able to guarantee barely one-third, and then under disastrous conditions of financial profitability.
Before the common organization of the market in bananas was introduced on 1 July 1993, the market of the then twelve Member States was partitioned. This situation was incompatible with the introduction of the single market. To establish ground rules and harmonize the market, therefore, the European Union introduced the COM. That arrangement, ladies and gentlemen, derives from a compromise which respects the balance between the interests of the various sources of supply, while taking due account of the Union's prior commitments: Community preference, preferential access for ACP bananas and GATT rules for third countries.
The accession of the three new Member States, all of which imported bananas from the dollar zone, was reflected by an increase in the quota by 350, 000 tonnes to allow for those countries' internal consumption. This allowance is now recognized to have been excessive.
Without amending the Council Regulation on the COM in bananas, the Commission saw fit, during 1995, to increase the tariff quota for dollar zone bananas to 2, 553, 000 tonnes. Today, ladies and gentlemen, the Commission is asking us to approve, apart from other minor points in the text, changes in two major areas which characterize the very existence of the COM in the banana sector: the tariff quota for the dollar zone and the distribution of import licences.
On analysing the way in which this COM functions following these provisional changes, we regret to note the following facts: the volume proposed by the Commission in 1995 is excessive in terms of the European Union's consumption requirements, estimated at 4 million tonnes. If the Commission's proposal were to be ratified, the basic Regulation would permit the marketing of 4, 264, 700 tonnes, or approximately 265, 000 tonnes more than the European Union has the capacity to absorb.
Even now, ladies and gentlemen, having regard to the statistics produced since the second half of 1995, whereas Caribbean production is 270, 000 tonnes below its authorized level because of natural disasters, the European market is in the grip of an unprecedented crisis, entirely attributable to a glut which is holding the market price in Europe down at its lowest ever level. This situation cannot continue, because it is seriously disrupting the economic equilibrium of the European regions of the French West Indies, and also of several ACP States whose social equilibrium depends primarily on the banana business.
The crisis to which I refer, ladies and gentlemen, is a very real one where I come from, in Guadeloupe. As I speak, planters in Guadeloupe have abandoned their fields to occupy the port of Pointe-à-Pitre, the key point in the island's fuel supply, and other strategic points, resulting in the virtual economic paralysis of the region. Their aim is to call attention to the difficulties they face as the situation continues to deteriorate, with the selling price of West Indian bananas below 2 francs a kilo as compared with a production cost of nearly 6 francs. The loss of income not compensated by the COM amounts, according to the growers, to 1.96 francs per kilo.
The West Indian producers are no longer able to keep their business going. Some cannot even harvest their crops, because they are unable to pay their workers or buy packaging. Ladies and gentlemen, the Community's producers are expecting a major political gesture from us today. They are hoping that the tens of thousands of jobs that depend on the banana crop and are now seriously at risk should be shown due consideration in our actions. They also expect category B import licences to be maintained at the level of 30 %, to enable them to retain their presence in the Community market as a whole, and they hope that the tariff quota assigned to third countries will help to restore equilibrium to the market.
The application of the COM, which is a useful framework, has been reflected by a deterioration in the situation of the producers. Ladies and gentlemen, this is contrary to the spirit and letter of the CAP and the COM. Our production operations are struggling by comparison with bananas from the dollar zone in the entire European market. This, too, is contrary to the very principle of Community preference.
Madam President, after 14 months we are again debating a proposal to modify the COM for bananas. In reality, the arguments put forward in October 1995 remain valid. So we support Mr Santini's report, especially in the terms set out by Mr Aldo a few moments ago and in line with the report approved by the Committee on Agriculture, which coincides with the opinion of the Committee on Development and Cooperation, for which I am rapporteur.
Certain new facts have arisen during 1996. As Mr Aldo said, there has been a surplus of bananas on the European market, causing prices to fall in some Member States, with serious damage to certain European regions, specifically the French overseas territories, and certain ACP countries. That should not surprise us given that the Commission had already been warned about it in this very forum.
Furthermore, Ecuador and other countries, including the United States, have complained to the World Trade Organization. Bear in mind that the United States is not a banana-producer and is representing the interests - doubtless legitimate - of the American multinationals which trade in the banana-dollar. But the ACP countries have not been allowed to represent themselves as affected third parties, so they do not have an equal right to defend their legitimate interests. This situation violates the neutrality of the committee of experts and I want to emphasize that clearly.
Ladies and gentlemen, I therefore ask for a vote in favour of the report approved in the Committee on Agriculture on the understanding that this is the best way to defend Community law and the interests of European and ACP banana production.
Madam President, this European Community that we belong to is a little more complex than it might seem to be at first sight. For example, we have just approved a regulation providing aid to continental Community producers affected by the BSE crisis. But although the majority of the European population is found in what might be called central Europe or the European nucleus, the European Union also has certain regions which are a bit further away - the ultraperipheral regions - and I think Community solidarity requires that we also show support for these regions. Actually, several million inhabitants of the European Community live in these regions, and currently rely on a regulation in the banana sector which protects banana producers.
Secondly, the banana regulation establishes protection for certain African, Caribbean and Pacific countries with which we have economic relations and which depend to a large extent on our protection. So the regulation on the common organization of the banana market is not an arbitrary regulation but is aimed at achieving equilibrium between producers in the ultraperipheral regional and producers in the rest of the Community.
Any change in the established statute would greatly endanger the position of Community producers and producers in ACP countries with which we maintain relations. So I think we need to be very careful in introducing changes of this kind. Increasing the quotas every time there is an enlargement of the Community may effectively lead to the collapse of existing protection in the sector and even the disappearance of the current system.
So the Socialist Group joins previous speakers in supporting the report from the Committee on Agriculture, and opposes any increase in the quotas and any other change which could endanger the current system for regulating the banana sector.
Madam President, ladies and gentlemen, I have already spoken a number of times here in Parliament on the subject of the organization of the market in bananas, and perhaps I have sometimes conveyed my views rather forcefully. I think we must all acknowledge that we can achieve our aims in this matter only by means of a compromise, and that we have to abandon extreme positions if we are to reach agreement. I am pleased to be able to speak today, for the first time, on behalf of my Group, the Group of the European People's Party, and to be able to submit a proposal for a compromise which will make itself felt in the vote.
It is not true that good bananas are produced in the ACP States and the European Union, and bad bananas in Latin America. The situation is not as clear-cut as that. Latin America too has small-scale producers who are hardhit by market regulation, because they do not have access to licences like multinational companies. We must take these small-scale producers into account. Therefore I ask you to vote in favour of Amendment No 12, which I have introduced jointly with a number of colleagues from many different States.
To move on to the tariff quota, we have here two extreme positions, firstly the one which finds expression in Amendments Nos 10 and 11, which provides for a drastic increase in the tariff quota, way beyond the Commission proposal. This position is not so far-fetched, since it has also been adopted by a number of national delegations in the Council of Ministers. The other extreme position finds expression in Amendment No 6, put forward by the Committee on Agriculture and Rural Development, namely that the tariff quota be retained. It is true that we have a new situation here, since the three new Member States have hitherto imported only 'dollar' bananas. Thus we have two extremes. The PPE Group will vote against Amendment No 6, and the colleagues with whom I introduced Amendments Nos 10 and 11 will withdraw both these amendments. In the interests of a compromise, I ask the whole House to join in voting against Amendment No 6, so that we can really achieve unanimity on this difficult question.
Madam President, we are by now used to the proposals to change the COM for bananas which translate a systematic permeability to the interests of huge American multinationals and, it must be said, some of the major Community importers, mainly German.
Once again there is an attempt to destroy the existing balance struck in the share-out of the yearly import quotas, with once again an underhand attempt to include certain artificial types of crop, and a proposal for a continued and exaggerated increase in the levels of those quotas. In the past 2.2 million tonnes a year were accepted instead of the 2 million previously accepted; now there is a move to increase that to 2.533 million tonnes, reduced to 2.3 million in the Santini report (which we shall be voting for as an alternative to the previous figure although we still are not satisfied, since it accepts, albeit at lower figures, the principle of increasing the quota). However we do not seem to have a reply to the increase in domestic consumption through a real policy of promoting internal production which could be possible and there is no proposal to increase the incomes of Community producers who are also poor and experiencing great difficulties, although those Community producers are, for the most part, from ultra-peripheral regions from which I should like to pick out, for example, the French Overseas Territories, the Canaries and Madeira.
The proposals for a regulation that we have from the Commission are prejudicial against Community producers and ACP countries and overlook the principle of Community preference. The amendments to the Santini report seek to avoid this prejudice but still do not manage in our opinion to defend in full the interests of the Community banana. However we shall be voting for it unless Amendments Nos 10 or 11 are adopted since they propose a huge and inadmissible increase in the annual import quotas. We are sure that the European Parliament is not going to go off its head and approve them.
Madam President, Mr Liese's suggestion that we should think of the smaller banana producers in Latin America is a sensible one. We have introduced a similar amendment. It does not matter too much which one is carried. But we do not agree with him on the subject of the quota. Three million tonnes is sheer nonsense. I am assuming that the committee's proposal will be accepted. However, it is much more important that the proportions allocated should remain the same with the new quantity. In the Commission proposal the so-called dollar bananas are granted 70 % (previously 66 %) and the bananas from the other group of countries 26 % (previously 30 %). What matters here is that, whatever quota is arrived at, the quantities are allocated in the same way as before. I should like to address the chairman of the Committee on Agriculture and Rural Development as follows: Mr Jacob, if this amendment is carried with the same shares as before, it is important for you, as chairman, to proceed to ask the Commission if it will accept this proposal, so that if it does not accept it, we can if necessary ask for the matter to be referred back to the committee; in this way we can force the Commission to engage in negotiations on the way in which the proportions are allocated.
Mr President, speaking for myself, of course, but also speaking on behalf of my colleague Professor Castagnède, who is the greatest specialist in the banana market, I should like to express our firm rejection of the proposals made to us by the Commission and our equally firm support for the proposals submitted by our rapporteur. Let me remind the House of the principles on which the common organization of the market in bananas was based. First, Community preference. Secondly, preferential access for the ACP countries. And finally, but only finally, the GATT rules, the WTO rules as they are now, which apply to third country producers. I cannot help wondering whether those principles are even being respected in the quotas that apply today: 850, 000 tonnes for European production, 850, 000 tonnes for the ACP and 2, 200, 000 tonnes for the reduced rights quota.
And now the Commission wants to make this situation worse. It proposes to increase the reduced rights quota to 2, 550, 000 tonnes, plus a few, and within that quota to change the share-out between the Community ACP producers on the one hand and the third countries on the other. Applying such proposals - since, as Mr Aldo most relevantly said recently, the Community's requirements can be assessed at about 4, 000, 000 tonnes - would result in a sharp and lasting decline in prices, to the detriment of producers in the Union and their ACP partners.
I think we must reject these proposals categorically, bearing in mind that the debate relates to two conceptions of our European Union. For our part, we give preference to the farmers defending our territory against the importers operating on the financial flows; we give preference to the producers who create jobs rather than the dealers who make a living out of exploiting the unacceptable social conditions prevailing in third countries. Over and above the market itself, the issue in this debate is, therefore, the ideology of free trade against a pattern of events which has a human scale and a human purpose. That is why we will unconditionally support the position of the Committee on Agriculture and Rural Development.
Mr President, whenever Community institutions discuss issues of development cooperation, there appears to be a unanimous wish to aid and promote the development of less advanced countries.
When it comes to discussing practical commercial issues, on the other hand, one gets the clear impression that it is other interests that prevail, in open contradiction of the need for development cooperation. The case of the common organization of the market in bananas is perhaps the most typical example.
The European Commission's proposals are very negative and threaten, once again, to favour only the interests of the major multinationals that control the European market for 'dollar-zone' bananas and often practise 'dumping' policies.
The attempt to increase out of all proportion the import quotas for third-country bananas, thus depressing the market and making production in the Community and ACP States definitively uneconomic, is unacceptable.
But we need to remember that the Commission has often shown itself to be discriminatory in its treatment of poorer countries and ACP States as well. The Commission has never been prepared to recognize any 'force majeure' concerning the crisis in banana production in Somalia, caused by the country's well-known troubles, and yet it has reserved more favourable treatment for other traditional producers in the ACP States.
We, therefore, totally support the amendments proposed by the Committee on Agriculture, which make provision for fairer organization of the Community market and raising the value of production in the ACP countries.
We need, therefore, to provide producers and operators trading in ACP bananas with security, by fully consolidating their quotas and allowing supplies to be brought in from other countries until such time as normal production conditions are fully restored - as in the case of Somalia.
Finally, it is important to allow and encourage importation into the Union of a quota of bananas produced and sold within the framework of fair trade, and we therefore support the two amendments tabled on this issue.
Mr President, I should like first of all to point out the absence of Mr Mendonça, from Madeira, who should be speaking here today and not myself if it were not for an illness that has kept him away. I wish him a speedy recovery.
The current banana COM was the fruit of one of the toughest rounds of negotiations in the Union's history. One country even went before the Court of Justice and its case was rejected.
The COM was intended to strike a balance on three levels:
guaranteeing access, at reasonable prices, to the Union market, for traditional suppliers, without jeopardising the reserve fro up and coming producers; -guaranteeing priority access to ACP producers in accordance with the letter and spirit of the Lomé Conventions; -guaranteeing Union producers income support to offset their higher production costs and guarantee them arrangements to make them more competitive.After so many disputes and difficulties, with so many political compromises, the Commission has now come along and for some unknown reason decided to destroy that balance, by increasing the banana/dollar quota by 4 % and reducing the ACP quota by the same amount.
The enlargement of the European Union by three new states does not justify, in any way, a 16 % increase in the quota nor should it shift the way in which the quota is shared out.
The amendments approved in the Committee on Agriculture sought to reestablish that very balance. Therefore I call on my colleagues to support the excellent Santini report and the amendments by the Committee on Agriculture.
Mr President, as someone from a Community region where bananas are grown, namely Madeira, I cannot but disagree with the Commission's proposal aimed at changing Regulation (EEC) 404/93, establishing a banana COM, since it fails to take account of the interests of Community banana producers or those of ACP countries which have had persistent surpluses recently, given the high level of the annual quota.
The Commission's latest proposal is mainly aimed at increasing that quota and sharing it among three types of operator, upsetting the current balance and will contribute to the loss of more jobs, generating social and political unrest, with especially negative effects on the ACP countries.
We would agree if the Commission had take account of the principle of Community preference and complied with its commitments to ACP countries as part of the Fourth Lomé Convention.
We would agree if it put more emphasis on environmental and ecological aspects, linked to local production, especially those which respect the landscape and environment, since both factors are vital for tourism, a very important industry in Madeira.
We would agree if the Commission had wanted to change the production support system, to make the compensatory amounts more flexible, based on a specific calculation that reflected each region's production.
But since that is not the case, we are opposed to the Commission proposals; we think they are premature and we have not even had the findings of the banana round-table which might make a good contribution to the future of the banana COM.
Mr President, ladies and gentlemen, I should like to begin by expressing grateful thanks on behalf of the Commission to Mr Santini, although he is not present today, and to the committees which have again looked into the common organization of the market in bananas.
This is in fact the third time in 18 months that Parliament has been asked to deliver its opinion on an amendment to the common organization of the market in bananas. The proposal which is before you today should be seen as an amendment to the 1995 proposal for a regulation. At that time Parliament expressed its overall approval of the amendments put forward, together with a number of comments and requests for further amendments. For technical reasons, the draft regulation contains several points which had already been proposed in 1995. One of these is the increase in the tariff quota to take account of the accession of the new Member States, which was accepted by Parliament in June 1995. The quota for the Community of the twelve was previously set at 2.2 million tonnes. An increase restricted to 100 000 tonnes would clearly be inadequate to meet the additional requirement generated by the accession of the three new Member States, nor would it cover the traditional trade flows, estimated at 353 000 tonnes. A quota amounting to 2.3 million tonnes is, therefore, both inadequate and unjustified, since it does not accord with the traditional trade flow. This means that Amendment No 6 is not acceptable to the Commission.
Conversely, a tariff quota amounting to 3 million tonnes, as demanded in Amendments Nos 10 and 11, would immediately result in a sharp and general drop in prices. This would affect bananas from all countries of origin and would thus hit weaker producers particularly hard. Amendments Nos 10 and 11 are therefore just as unacceptable as Amendment No 6.
In addition to an increase in the tariff quota, the Commission proposes changing the way it is shared among the groups involved in the market. This adjustment takes account of the supply structure of the three new Member States, which had previously imported neither Community bananas nor ACP bananas. Thus it would be illogical to increase the allocation of import licences to Category B operators with the tariff quota. The reduction in the tariff quota share for market participants who import Community and ACP bananas from 30 % to 26 % is simply an arithmetical operation and means that the absolute number of licences for Category B operators will not be reduced. I can see no grounds, therefore, for Amendment No 7, and I am also unable to accept Amendment No 1, which is linked to Amendment No 7.
Amendments Nos 2, 4, 5, 8 and 9 envisage special provisions for cases in which importers suffer losses owing to crisis situations in exporting ACP States. These amendments are problematic for various reasons. Firstly, it is not easy to delimit crisis situations precisely. In such cases it is better to fall back on the concept of force majeure, for which there are legal precedents.
Secondly, the Commission has proposed measures for cases in which the import of ACP bananas is disrupted for reasons of force majeure, to ensure both that the market continues to be supplied adequately and that market participants affected are compensated.
Thirdly, in the event of disruption for reasons other than force majeure - if, for example, an ACP State is not in a position to export the full amount allocated to it for the year - a temporary reassignment is possible. With regard to the particular situation in Somalia, let us not forget that it would be possible to consider temporarily reassigning the traditional quantities not imported.
Amendments Nos 2, 4, 5, 8 and 9 overlap with existing proposals. I feel obliged to reject them for the reasons cited above.
Now I come to Amendments Nos 3 and 12, which relate to production under environmentally and socially responsible conditions. The consideration cited in Amendment No 3 is out of place in this draft regulation for formal reasons. It would not be appropriate to carry it. However, in terms of its content, the Commission acknowledges that this type of production deserves support. At the same time, it is not possible to establish a special quota for so-called fair trade bananas, since this would contravene WTO regulations. For this reason Amendments Nos 12 and 13 cannot be taken into consideration. A more appropriate way to support fair trade bananas would be to encourage advertising campaigns on their behalf, aimed at European consumers. The various options in this field have been thoroughly examined, and I hope they will soon lead to the introduction of concrete measures. I know that Parliament sees this as an important issue, and I shall keep it informed of future developments.
Thank you, Commissioner.
The debate is closed.
Before we move to the vote, Mr Graefe zu Baringdorf wishes to make a statement.
Mr President, I wish to announce that before the final vote on the legislative resolution I shall ask for the report to be referred back to committee, since I assume that Amendment No 7 will be carried and the Commission has declared that it will not accept Amendment No 7, unless it declares after the vote, when the amendment has been carried, that it will accept it after all. Then we shall be facing a different situation, but I did not want matters to move so fast that I was unable to intervene. This is why I am making the announcement now.
Mr President, in view of the Commissioner's refusal to accept the amendments, I wish to support the motion for referral back to committee.
Thank you, Mr Medina and Mr Graefe zu Baringdorf, for telling me in advance what you are going to do, but you will have to do it at the appropriate time. We will now move to the vote on the amendments.
After approval of the Commission proposal:
Mr President, under Rule 129 of our Rules of Procedure and on behalf of my Group I request that the report be referred back to the Committee on Agriculture and Rural Development.
Mr President, I want to confirm what I said earlier and support Mr Graefe zu Baringdorf's proposal.
Mr Fernández Martín has the floor now to speak in favour of the request for referral back to committee.
Mr President, this is the same situation as we had in October 1995, when Parliament voted the way that it has and the Commissioner rejected the amendments Parliament had voted for by a majority. So to be consistent with that position, we are going to support referral back to committee.
Mr Liese has the floor to speak against the request for referral back to committee.
Mr President, I regret that I must contradict Fernández Martín, a fellow member of the PPE Group, but the position with regard to our Group's decision was that we wished to reject the difficult Amendment No 6. Obviously, therefore, we cannot now support the referral because this amendment will not be accepted by the Commission. It is sensible for Mr Fischler not to accept the amendment. Therefore we are voting against the referral.
(Parliament decided to refer the report back to the committee responsible)
I am not voting in favour of the amendment of common marketing arrangements for bananas because it is my view that the whole discussion, as a result of the existence of the European banana regulations, is starting from the wrong basis.
1.The EU's internal market in bananas is not a free market in which it is the consumers who determine that it is only cheap bananas for which there is a demand.2.Every year 250, 000 agricultural workers die in developing lands in connection with the use of sprayed substances (according to WHO information).3.The production of bananas is one of the sectors in which the use of pesticides is very intensive and producers have no incentive to reduce their use.Having the European banana regulations as a basis is hindering the possibility of sustainable development and reasonable working conditions for banana producers.
The Community Regulation instituting the COM in bananas takes account of the commitments entered into previously by the European Union (Community preference, preferential access for ACP bananas, GATT rules applicable to third countries).
There are thus two parts to the COM:
an internal part which provides, for Community producers, a compensatory aid system intended to offset the net losses resulting from the departitioning of the market. This aid is intended to limit to 854, 000 tonnes the quantities that can be marketed for the Community producers, who include, among others, those in the French overseas departments; -and an external part, which provides for a volume of 857, 700 tonnes at zero duty for the traditional ACP States and a tariff quota of 2.2 million tonnes at reduced duty (dollar zone bananas, in essence).Consequently, I voted in favour of Amendments Nos 3 and 7. I naturally voted against Amendments Nos 10, 11, 12 and 13, whose only purpose is to encourage imports of dollar zone bananas to the detriment of European and ACP producers, to whom, may I remind you, we have commitments associated with our history and with our traditional and preferential trading relationships. Is the principle of the 'acquis communautaire' already a multispeed one, and is it not worth more in connection with our contractual commitments to our partners under the Lomé Convention?
An increase in the custom's quota is very much in the interests of the Swedish consumer. We wish to see more free trade in bananas on the world market. My aim is to ensure that the Swedish consumer be given a choice when they buy bananas. They should be offered best quality bananas at the lowest possible prices. Naturally, I also hope that consumers if they so wish, should be able to chose bananas which have been produced under the best possible ecological and social conditions.
There is every reason to complain about the EU's current joint organisation for the banana market. It is preposterous that the price of bananas has increased by 20 % in Sweden since we joined the EU.
The banana COM for which there is a proposal for changes to certain aspects of the regulation, has offered Community producers a precious and fair assistance keeping hopes alive of maintaining and improving this crop, bringing it up to acceptable yield levels. A case of solidarity and economic and social cohesion well expressed through the principle of Community preference, a principle we would like to see extended, especially in relation to high quality crops, farming crops or not, in the ultra-peripheral regions of the European Union.
In my small island region, with a sub-tropical climate in part of its growing area, banana farming is of particular importance, not only because it involves over 8000 producers and an annual crop running into tens of thousands of tonnes, 20 % of the farming GDP, but also because the attractive plantations enhance the landscape, which attracts tourists to Madeira.
Madeiran producers, since Portugal joined the Union, applauded the COM but are now concerned that important into the Community might be increased, which would obviously overload the market with negative effects on their interests. They have asked for compensatory amounts to be increased and to be complemented so as to improve their meagre incomes. We want to defend them and will fight for their rights.
By lending support to the Santini report which goes against Community banana growers and ACP producers, we hope that the Commission does not increase imports from third countries over and above 2.3 million tonnes - not justified at all by the entry of three new Member States.
We think that it is fair not to go along with the Commission proposal and to share out the import quota granted to third countries in accordance with Regulation (EEC 404/93, with a 30 % share for operators marketing Community bananas and/or importing additional ACP bananas (category B operators) since there is no justification in reducing their share of the market.
Community structural assistance for Ireland
The next item is the debate on the report (A4-0284/96) by Mr G. Collins, on behalf of the Committee on Regional Policy, on the Commission decision on the establishment of the Community support framework for Community structural assistance for the Irish regions concerned by Objective 1, which is the whole country (C40037/96).
Mr President, firstly I should like to express my gratitude to the members of the Committee on Regional Policy for their cooperation in producing this report. I would like to thank all those who participated in the excellent hearing we had on this subject on 7 May. In particular, I thank the Irish Minister for Finance for his contribution. I was particularly pleased to note that, speaking at a recent European seminar in Ireland, the Minister shared all the essential conclusions of my report.
Both the first and second Community support frameworks confirm the policies of successive Irish governments. Both CSFs confirm the efforts that have been made to pursuing economic and social development in order to attain the Community average and to meet the conditions for participating in EMU. I fully approve the four priorities established by the second Community support framework for the period 1994-1999. It has to be said that both the first and the present CSF have been success stories for Ireland. Over the period most, if not all, of the economic indicators have shown particular improvements. Ireland's economic growth increased on average to 5 % of GNP, the best performance of any Member State of the EU. Employment rose by almost 2 % per annum and the balance of payments which was marginally in deficit in 1989, was in surplus by 8 % of GNP in 1995. The budget deficit continued to decline to below 2 % in line with public borrowing.
While it is undeniable that the Irish economy has several key assets such as a young and active population, significant potential for tourism and a steady application of a rigorous and consistent national economic policy, we must not forget that various problems arising notably from the peripheral situation of the island and its low population density, the importance of its agricultural sector, the country's dependence on foreign-owned companies and the weakness of its domestic industry all beset the economic and social development of Ireland.
I must emphasize that the actual incidence of long-term unemployment is much higher in Ireland than statistics show. I cannot stress enough the imperative necessity both at national and Community level to make more effective inroads on unemployment, particularly long-term unemployment, during this period. The Irish authorities must use the mid-term review to make urgent adjustments. They must tackle the problem of unemployment headon. The mid-term review must not be another missed opportunity.
We must strengthen interventions from both the European Regional Development Fund and the European Social Fund. We must improve them in a way that enables measures to improve education and qualifications to be more effectively coordinated with job-creating investment. I cannot emphasize enough the need to strengthen education and vocational training structures and significantly so, with the purpose of improving the level of qualifications achieved by young people. I am only too aware that only the more highly qualified employees can take full advantage of the new job opportunities created through ERDF assistance.
The high level of school drop-outs and young men and women with no qualifications in Ireland is of particular concern to me. I therefore call on the Irish authorities significantly to increase the number of training places for these young people. Without well-grounded educational and initial occupational training, the danger of decline into long-term unemployment will increase enormously. We cannot and must not let this happen.
I would like to see much stronger financial support for social infrastructure measures which would open up new education, training and employment opportunities for women, in particular for disadvantaged women. In view of the strong presence of foreign interests in Ireland, we must improve the capacity of the domestic market. In this context development and competitiveness of the small and medium-sized enterprises is essential.
My report also underlines the fact that it is crucial for Ireland's economic and social future to develop and diversify its agricultural sector, hence the importance of the LEADER II programme; modernize the fisheries section and aquaculture to restore their opportunities for development; create new opportunities for the development and diversification of a year-round high-quality tourist industry; and apply the principle of long-term environmentally acceptable development.
I emphasize that it is imperative that since Ireland is an island nation to make continuous progress towards the completion of the necessary road, rail, port and airport infrastructures. Without economic and social cohesion we know there is no prospect of a viable EMU. At the end of the present CSF in 1999 I have no doubt that there will be many regions in Ireland still needing significant assistance. I therefore call on the Commission and the Irish authorities to guarantee that any region in the country still needing assistance in the post-1999 period will be fully assured of all the resources required to strengthen their economic and social cohesion.
For the future we need a new approach to the ERDF eligibility criteria for the Union in its present composition of fifteen Member States. This is something that needs urgent examination by all concerned. For my part there is no doubt that they must retain unemployment as one of the priority criteria. Finally, my report is a new opportunity to reaffirm our commitment to the implementation of the peace programme for Ireland. I stress the importance of cross-border cooperation between the Republic of Ireland and Northern Ireland at both the economic and political level and I have no doubt of your support on this question.
Mr President, colleagues, I should like to restrict myself to the subject of the use of appropriations from the Social Fund. If Social Fund appropriations have ever been used anywhere in a truly meaningful way, it is in Ireland, as this report shows. That must again be stressed from the start.
For example, Ireland has used money from the Social Fund to enable young people in particular to receive a decent education and occupational training. In addition, however, it has also opened up opportunities for the unemployed and the socially disadvantaged to access the labour market, by offering them further education and retraining measures with European aid. But it is never true to say that there is no further room for improvement. 15 % unemployment in Ireland probably speaks for itself. After all, we all know that a good education and good occupational training represent the best life assurance. This is why I consider that the road the Irish government is going down here is the right one, and I should like to encourage the Irish government to continue down this road, particularly given the fact that over 20 % of young people in Ireland drop out of school and are then usually unable to obtain a job or a training place later.
These school drop-outs later make up the bulk of the long-term unemployed. Therefore it is doubly important to do even more. Also, as the rapporteur has already said, it is essential for us to do more to improve the opportunities for women. Only 32 % of women are in paid employment, which is over 10 % below the EU average. As for the percentage of women in initial occupational training, I do not wish to say much about this at all. Women account for under 2 % of apprenticeship training places, and in all honesty it is a joke that a mere 0.4 % of Social Fund appropriations are earmarked for special measures to promote equal opportunities for women.
While the mainstreaming of promotion of equal opportunities for women introduced into the structural funds in 1994 is important, it is not enough in this context. Special programmes to promote equal opportunities for women are therefore imperative. If you will forgive my saying so, when we are given an opportunity to instigate a preventive labour-market policy, we should take full advantage of it. It is precisely the need to adjust workers' qualifications in line with new profiles and manufacturing processes which will prevent us from financing unemployment instead of work again afterwards. After all, there is good reason why 20 % of the Social Fund resources available for horizontal use should be allocated to a preventive labour-market policy, and despite everything Ireland is still a long way from putting this into effect.
Mr President, I would also like to congratulate Mr Collins and Mrs Jöns for their excellent work here in relation to the structural funds for Ireland. Ireland is a success story, as we know, in this respect, with an economy which is performing well. Our GDP per capita has increased from 64 % of the EU average in 1983 to 87 % last year. The labour force is growing steadily and unemployment is at last beginning to fall, down from almost 16 % in 1993 to actually just over 11 % this year. There is a bit of confusion about the figures in the reports, but the statistics have come from different areas - but 11 % is my understanding now.
The three factors I would attribute this success to are: firstly, the sound consensual politics pursued by governments over recent year, but particularly since 1993; secondly, the creation of the single market, which Irish exporters and industry have been able to exploit and, thirdly, the operation of the structural funds since the late 1980s. This performance gives the lie to the simplistic and essentially anti-European myth that preparing for EMU necessarily entails higher unemployment and drastic cuts in public expenditure. Our Irish example shows that this is clearly not the case.
As Mr Collins indicates, Ireland has made full and proper use of the structural funds, so much so that if the funds were being allocated in 1996 under the present criteria, i.e., GDP per capita of less than 75 % of the EU average, we would not qualify.
Structural funding in Ireland, however, will not come to a sudden halt at the end of 1999. The criteria for the third phase of the funds, including the regional distribution of funding, will not be decided until early 1998. But if we look at the explanatory statement there is a little problem there in that Mr Collins seems to be suggesting that Ireland be divided into separate regions after 1999. This might involve Dublin being cut off. Now there are huge areas of deprivation in Dublin, pockets of deprivation that I have often spoken about here - I think you are all familiar with my worry over Dublin. I do not want to see Dublin being sidelined. We have to continue to have our substantial development needs looked after post-1999. We must strive to ensure that the structural funds continue to play an important part in achieving the economic and social cohesion which the Treaty underlines. Our aim in this context must be to maximise Ireland's share of the structural funds.
Thank you, Mr President, and Happy Christmas!
Mr President, I wish to convey to Mr Collins my congratulations on the presentation of an excellent report. This report not only highlights the areas where there are major difficulties but also draws attention to the need for necessary changes in the future.
Even in the present situation, where Ireland is considered as a single region, there are some parts of the country that are far healthier and much more competitive than others. I stress and make no apologies for stressing that the counties of Donegal, Cavan, Monaghan, Sligo, Leitrim, Roscommon, Mayo and Galway - all of which are in my Euro-constituency - still remain amongst the most handicapped. It is therefore vital that Community structural fund aid continues in these regions after 1999, when the present programme ends.
Post-1999, Objective 1 status should be granted to the constituency of Connacht/Ulster. Economic and social cohesion must not remain simple words: they must also become a reality for the west and the north-west of my country.
In conclusion, if the way to do this would be to divide the country up into subregions, then so be it! The economic survival of many parts of my constituency will depend on such a subdivision.
Mr President, I wish to begin by congratulating Mr Collins on an excellent report and review of the progress to date in Ireland under the Community support frameworks.
I wish to take the opportunity today to impress on the Commissioner - and since the Commission is a college I know that it is entirely appropriate to do so through Commissioner Monti - the very high ratio relative to other states that these funds have represented as an inflow from the Union to the Irish economy. As the Commissioner appreciates, as we move towards the achievement of economic and monetary union with medium-term convergence programmes, stability programmes and so on, it is important that the Commission as a college when it deals with the evolution of regional policy and cohesion policy into the future should, at the earliest stage and without waiting for all the details of the financial perspective and the size of the budget into the year 2000 and beyond, at least delineate the general lines of thinking early enough for states like Ireland, with a major net inflow, to incorporate this into their whole convergence process. A sharp discontinuity in flow of funds would be a disaster in terms of the smooth evolution of macroeconomic policy in that context.
It is clear, as other colleagues have remarked, that under the standard rules Ireland would no longer qualify in the next round as one state, one region under Objective 1.
I should like to say to the Commissioner, as Mr Collins has pointed out, that the structure of the Irish economy has a very high bias towards foreign industry: over half the net industrial output from that sector, only one-fifth of the employment. It distorts our GDP/GNP figures dramatically. In most EU countries the average gap between GNP and GDP is 1 or 2 %, in Ireland it is 10 or 11 %, because of the transfer pricing and so on of multinationals. Perhaps for Ireland there is a strong rational economic case for looking at GNP rather than GDP as the index of measurement. That, in fact, would not get over, in my view, the problem of one state, one region but it would still be a more realistic basis for assessment, and objectively that would hold versus other states.
Finally, in respect of the mid-term review, there is an extraordinarily high level of long-term unemployment persisting in the Republic of Ireland, along with a high level of social exclusion. This needs to get the focus of any slack funding identified in the existing CSF or any new funding at a halfway term.
In the context of EMU, the small and medium-sized enterprise sector in Ireland, as everywhere, is employmentintensive per unit of output. It is vulnerable in Ireland to one major thing: if Ireland joins the EMU and Britain stays out, they are the vulnerable sector because their first trading is culturally, socially and linguistically in the UK-Irish zone. They need a special focus, especially through the structural funds, as a key ingredient for the future.
Mr President, I wish to begin by speaking about Ireland. It is correct to say - and I am glad my colleague has mentioned it - that economic and monetary union will be the counterpart to the structural funds, and Ireland is always described to us as the country setting an example in terms of the trend towards EMU. But if we look at the other side of the coin, which reveals 20 % unemployment and 30 % youth unemployment, of which 49 % are long-term unemployed, then we have to ask ourselves just what this trend involves. On the other hand, however, Ireland also has the courage to expound a national plan for sustainable regional development, which provides an extremely important basis for deploying the structural funds and offers an opportunity to make genuinely effective use of them. At the same time, it is right that combating unemployment is the priority here. That should also be made clear in the report.
We know that Ireland has a great deal of experience, indeed that it already has over 15 years' experience of local employment initiatives, and it would be good if further advances could be achieved in this field. Despite this, it should be noted that improvements are necessary; for example, there is still a major problem regarding access for women, and as yet not enough attention is given to ethnic minorities. Above all, non-governmental organizations should be involved to a far greater extent in the question of monitoring, as set out in the White Paper and the Green Paper on social policy.
Mr President, the Commission is delighted with the exhaustive report presented by Mr Collins, whom I congratulate wholeheartedly, just as I congratulate Mrs Jöns.
Over the past few years, Ireland has enjoyed a higher rate of economic growth than any other Member State of the European Union, with its per capita GDP rising from 64 % of the Community average in 1983 to 90 % in 1995.
I agree with the report's conclusions that these very considerable achievements can be put down to three major factors: firstly, the pursuit of highly coherent national policies in the financial and fiscal field; secondly, real social partnership, as has been stressed, in particular, by Mr Malone; and, finally, a substantial contribution to the rate of growth - of about 1 % - by Community funds.
It is encouraging to note that positive development has also been reflected in significant reductions in Ireland's high unemployment rate.
The Commission is, therefore, generally speaking, satisfied with the structural-fund appropriations allocated to Ireland, and not only in terms of overall expenditure.
The Collins report rightly highlights the progress achieved in terms of indicators measuring the impact on the various sectors of the economy, though there may still be some structural problems in certain regions, as Mr Gallagher has pointed out.
I should like to congratulate the Irish authorities on their cooperation with the Commission to ensure on-going evaluation of how European taxpayers' money is being spent.
Evaluation is currently at the phase of mid-term review, which is compulsory for structural-fund interventions.
All operational programmes, including the Community support framework, are being independently assessed by outside experts. These assessments will be discussed by the individual monitoring committees, whose members include representatives of the social partners and the various sectors.
The Commission greatly appreciates this openness and transparency, and is particularly pleased with the notable contribution made by the regional authorities, which will from now on be represented on the committees responsible for monitoring operational programmes.
The Collins report is timely, having been produced during the mid-term review, and will certainly make a major contribution. I do not intend, not least because there is insufficient time, to make detailed comments on all the points raised by the report, which is very exhaustive.
I should, however, like to mention a few aspects: firstly, the need to tackle the problem of long-term unemployment in Ireland and, as Mrs Schroedter has pointed out, to encourage women's participation in working life.
The Commission also appreciates recognition of the need to continue to invest in roads, railways, ports and airports in Ireland, and fully supports the commitment expressed in the report as regards implementing the peace programme for Northern Ireland and the border areas of the Republic.
The Commission takes note of the report's recommendations concerning the forthcoming definition of eligibility criteria for Objective 1 regions, but points out that this issue will not be considered before the end of the current programming period in 1999.
Finally, and briefly, Mr President, Mrs Jöns has mentioned the high levels of school drop-out. Working in collaboration with the Irish authorities, the Commission is trying to find ways of increasing the number of training places available for young people with no qualifications. The issue was discussed at the last meeting of the monitoring committee for the 'Human Resources' programme in October, and we hope to see progress being made in the near future.
Lastly, in response to what Mr Cox said, I have taken note of his various comments and, in particular, of the need he emphasized for us to delineate the general lines of thinking early enough to prevent any sharp discontinuities in the flow of funds. I can confirm that, in the light of the review of the financial outlook and looking towards enlargement, the Commission has been carefully considering this matter for some time.
Thank you, Commissioner.
The debate is closed.
We will now proceed to the vote.
(Parliament adopted the resolution)
Cross-border cooperation EU/CCEE
The next item is the report (A4-0359/96) by Mr Schröder, on behalf of the Committee on Regional Policy, on the Commission report on the implementation of cross-border cooperation between the Community and countries of Central and Eastern Europe in 1994 (COM(95)0662 - C4-0142/96).
Mr President, Commissioner, colleagues, the implementation of the programme with which we are concerned here, namely the programme of cross-border cooperation between the Community and countries of Central and Eastern Europe in 1994, has been one of the Commission's successes. This programme was given a budget of ECU 150 million, and thanks to cofinancing a total of ECU 350 million was available, all of which was used to good purpose. Cofinancing came largely from the European Investment Bank, the European Bank for Reconstruction and Development and the private sector.
What were the aims of the programme of cross-border cooperation? On the one hand, to stabilize border regions, to boost economic development in them and to reduce disparities and, on the other - and this aspect is just as important, if not more so - to facilitate the integration process in the Central and Eastern European states; for we must never forget that we need them as much as they need us.
Turning to the question of whether further improvements need to be made, I would say that there is always room for improvement, and in this particular case a more varied spread of measures is required. To date the emphasis has been on supporting the transport infrastructure, the environment and also the energy sector. I should like more advantage to be taken of the possibilities in these sectors. I should also like to see multiannual programming and increased funding for the ECOS, OUVERTURE and INTERREG II initiatives.
It is very easy to say that funding must be increased without specifying where such resources are supposed to come from. I should therefore like to make two proposals, although I shall only outline them briefly. I am certain that next year a report by the Committee on Regional Policy will lead to a deepening of the problem. I have already mentioned this in the debate on the Christodoulou report. I hope you will allow me to outline these two possibilities of cutting down on funding in the field of structural policy and using the funds saved for cross-border cooperation and, I may say, not only for cross-border cooperation.
The first point is that in future it will no longer be a question simply of supporting underdeveloped regions as such, but of supporting what are obviously disadvantaged regions. This will, in future, need to be specified precisely. In this context I should like to cite three aspects: firstly geographical disadvantages - even after enlargement, Madeira or the Greek islands will always be on the margins of Europe -, then climatic factors - northern Finland or northern Sweden will always be cold and will suffer as a result - and lastly historical factors. Here I am thinking in particular of the new German Länder , for the effects of 40 years of socialism in practice were devastating, and we are now having enormous difficulty in dealing with them.
This, then, is one possibility, namely to apply the criterion of obviously disadvantaged regions. The second point I wish to make is that we should completely abandon the principle of giving everyone a slice of the cake and instead use financial resources in a targeted way, in other words inject financial aid where it is specifically needed. In my view, we cannot continue to support whole states or regions indiscriminately, but should direct support to specifically targeted areas, right down to parts of cities - I believe we should plan as accurately as that - so that funding will be available for cross-border cooperation between the European Union and the countries of Central and Eastern Europe and, I repeat, not simply for cross-border cooperation.
Finally, I should like to thank the Commission again for its good work and to tell the Commissioner that we await with great interest the Commission's corresponding report for 1995.
Mr President, the opinion of the Committee on External Economic Relations on the 1994 programme of cross-border cooperation we are dealing with, highlights the fact that this cooperation has proved to be an especially useful instrument in terms of the pre-accession strategy for the countries of Central and Eastern Europe.
In fact, cross-border cooperation between these countries and those of the European Union has made contact between the border regions possible at the political level and thus increased the degree of trust and good neighbourliness between them. At the same time it is allowing stable habits of cooperation to develop, familiarizing the CCEEs with the Union's management methods and, above all, encouraging in the associate countries the sense of belonging to a common area, hence accelerating the process of adaptation prior to accession.
So the programme has clearly had positive results overall. That is precisely why the Committee on External Economic Relations believes the budget should be increased for the measures to promote cooperation, both cross-border and inter-regional, particularly between regions of the countries of Central and Eastern Europe and regions of the European Union.
For the sake of greater effectiveness in the future, we should also consider making the programmes multi-annual and intensifying the measures to promote cooperation in training, especially business training, and the transfer of technology and marketing skills to small and medium-sized firms, given that they represent an irreplaceable factor in the economic development of these countries.
In addition, the Committee on External Economic Relations believes it is fundamentally important to establish operational mechanisms to coordinate the various European Union programmes and the PHARE programme if we are to optimize the return on Union resources and thus increase the effectiveness and incidence of the measures funded by them.
That is an aim the Committee on External Economic Relations fully supports.
Thank you very much, Mr Habsburg-Lothringen. I can assure you that Mrs Ferrer could not have improved much on your excellent Spanish. But do not take that as excessive flattery, because Mrs Ferrer and I usually speak Catalan and our Spanish is not all that perfect. Anyway, many thanks.
Madam President, may I thank Mr Schröder for this report, which provides a good basis for a general debate on interregional and particularly cross-border cooperation. Cross-border cooperation has been a very successful element in the Union's activities, but it could certainly be developed to render it even more effective, for example with a view to forthcoming enlargement.
I wish to stress that cross-border cooperation can also be combined with interregional cooperation. In my opinion it affords many opportunities for the EU countries and future Member States, their regional authorities and regional NGOs to develop practical cooperation between the regions, as well as administration and democratic structures. In this way close practical cooperation can be established.
In order for cooperation at borders and cross-border cooperation to achieve really impressive results, it should be possible to monitor the effectiveness of the existing programmes more effectively than at present. The problem is how to find the right means. On the one hand, additional supervision rules are needed, while on the other, the subsidiarity principle must be respected.
In my opinion, more measurable results should also be attained in the EU's programme cooperation with third countries. The Commission and those responsible for the implementation of programmes should reach agreement on priorities, objectives and ways of evaluating them.
Mr President, ladies and gentlemen, I want to start by congratulating my colleague and friend, Mr Schröder, not only on his excellent report on the implementation of the programmes on cooperation between the European Union and the CCEEs, but also on his constant concern about the problems arising from the enlargement of the Union to include Central and Eastern Europe, and especially for his broad understanding of the repercussions that the enlargement is having on the less developed regions of the Union, as his report demonstrates.
This Parliament is highly sensitive to the issue, which is at the very centre of the Union's priorities. That is demonstrated, to mention a few examples not included in Mr Schröder's considerations, by some of the statements of the Europa 2000 Plus report on the organization of the territory of Europe - for which I myself was the rapporteur - and by Mr Speciale's report in connection with the debate on the financial framework for Community initiative programmes over the next few years.
The request to continue the INTERREG programme through a new INTERREG III responds to a need within the CCEE's current pre-accession strategy of cross-border cooperation. The excellent results of the PHARE programmes and INTERREG II, as set out by Mr Schröder in his report, are a stimulus to greater effort in this direction.
Naturally an increase in expenditure, with new funds and programmes to finance the enlargement, must not endanger the stability pact necessary to guarantee the success of economic and monetary union. An effort of imagination and solidarity is needed to make both things possible. Deepening and widening the Union are not and should not be mutually exclusive objectives - but no-one is saying the challenge is easy.
Mr President, we have had a rather chaotic and busy time of it, but we have this week discussed a few matters of historically important strategy which on the eve of the IGC are concerned with enlargement, notably the Christodoulou and Rehder reports, and this report by Mr Schröder is a very practical exposé of what the Union will be doing in future with Central and Eastern Europe.
It is a good thing to reduce the economic and social conflicts in the border regions. It prevents depopulation, but it also promotes regional stability. As we know, the need for money to achieve this is so great that the funds given on a once-only basis have already been fully used up. That is reassuring and encouraging. So what do we now need to do in future? Prevent any overlapping, diversify our measures more, and thus look at more than just infrastructure and environment, and above all guaranteeing cohesiveness.
I look to the Commission to continue doing what it has done in the past, namely reporting to us and informing us of how additional funds, more financial resources can be found. That is important. Cross-border cooperation gives the citizen faith in Europe. We need that in the Union and outside the Union too, because what is ultimately at stake here is stability in Europe.
Mr President, first I would like to turn to Mr Schröder, whom I know to be a very agreeable representative for his country in this Parliament, and thank him for his short and concrete report. Eleven Eastern and Central European countries have applied for membership of the EU. Regardless of how long it takes for them to be members and regardless of whether they become full members or if some other form of association is chosen, it is very important that we strengthen our cross border cooperation with the countries of Central and Eastern Europe.
The measures established in 1994 in the fields of energy, the infrastructure and the environment must continue and they ought to be extended to include other areas such as the economy, education, exchange of technology and a vastly extended social and political cooperation, with a broadening of the PHARE and other programmes. The liberal group supports the programme and wants to see it implemented and strengthened along with an expanded internal cooperation between the countries of Central and Eastern Europe and between these countries and Russia and other OECD countries. Mr President, better cooperation between the EU and Eastern and Central Europe is, long-term, one of the most important actions to promote peace and security in our part of the world.
Mr President, in contrast to cross-border cooperation within the EU, it is still not possible to support joint projects on the borders with the countries of Central and Eastern Europe. In the course of my visits to Euro-regions I have established that, while the programmes are certainly welcomed, when it comes to concrete implementation it is enormously problematic to support joint projects. I should like to quote two examples: a ferry crossing is to be established on the Oder; one border station is built and then the other border station is built - one is eligible for support from INTERREG and the other for support from PHARE - but the ferry which is to cross the river between the two is not eligible for funding, and so the project comes to nothing.
To give another example: a sewage treatment plant is to be built in a valley, and for geographical reasons this can only be done on the Czech side. Everything is in place but one thing is missing: the pipe from the German to the Czech side. Because it runs on the border, it is not eligible for funding, and this may mean that the project comes to nothing. We need to resolve problems of this kind as a matter of urgency. We cannot allow cross-border cooperation to revert to the conditions of the old interzone border. I have, therefore, tabled an amendment which proposes that we should at least try to link the ERDF 10 Regulation with PHARE's micro-programme in model projects, and this needs a very rapid decision. I am pleased that there are signs that the rapporteur believes this amendment should be carried. I consider that in any case this improves the quality of the report.
It is also important that the second amendment should be carried, since the Euro-regions occupy a key position in the question of enlargement. After all, we are in favour of rapid enlargement, are we not?
Mr President, our group unanimously supports all the conclusions of Mr Schröder's report on cross-border and regional cooperation with the CCEEs. By this means we are easing their integration, cementing relations and mutual understanding, and making a significant contribution to the economic development of their regions.
But in view of the report and the committee's conclusions, we clearly need to increase the funding for the measures of inter-regional cooperation between CCEE and EU regions. Logically, we should also improve the implementation process to make the development plans for the European regions more effective in areas as vital as transport infrastructure, environmental protection, and the use and distribution of energy, and we should also making a special effort to boost cooperation in training and business development for what we regard as the basic sector in the future economy of the integration, the small and medium-sized firms.
All this would mean we were designing a genuine and effective strategy for the future accession of these countries to the European Community project. This would make the process less traumatic and more natural for them, and the Member States would see a reduction in the wide political, economic and social differences that exist in some specific cases.
Mr President, we must strengthen and boost programmes along these lines, like INTERREG, PHARE and especially ECOS/OUVERTURE. This will strengthen cross-border relations between the regions of the European Union and the CCEE regions. However, we must be demanding with ourselves and strictly control the results of these measures so as to avoid the serious mistakes which have been made in some cases, and, of course, attempts to defraud.
I am winding up, Mr President. We can evaluate the outturn for the year 1994 as good overall, but we now look forward to the results for 1995 to confirm favourable development of the application and development of these cross-border and inter-regional programmes for cooperation with the countries of Central and Eastern Europe.
Mr President, ladies and gentlemen, it is very significant that in this last sitting of the year we are voting on three reports covering the future enlargement to the countries of Central and Eastern Europe: the Christodoulou report on the financing of the enlargement, the Rehder report on agricultural relations with the CCEEs, and the Schröder report on cross-border cooperation between the Community and the CCEEs. All three deal with preparing for the future of a Union enlarged to double the present number of countries, through the establishment of rigorous and appropriate pre-accession strategies.
The Schröder report analyses cross-border cooperation during 1994, the year of transition. The balance is positive, given that, of the ECU 150 million intended to finance structural measures, almost all the resources were committed. It has allowed the associate countries to establish cross-border networks and projects aimed at isolated populations within their national economies. Cooperation has stimulated dialogue and contact between countries and individuals, and also between institutions.
But in spite of these good results I agree with the rapporteur that they need to be improved on, not only by diversifying the measures into infrastructure, but also by contemplating moderate measures of education, social welfare, and by establishing, through multi-annual programming complementary to that in place on the other side of the border, a strategy of joint cross-border development.
Like my colleague, Mr Schröder, I am concerned that unequal development could become the norm in these countries, as that would do nothing to help economic and social cohesion, either in the associate countries or in an enlarged Union.
Mr President, I wish to congratulate Mr Schröder on his excellent report, since he attaches particular importance to the Euro-regions. In my view their role is becoming increasingly important given the fact that the debate on enlargement is now, as it were, shifting from declarations of intent and fine words to actual 'homework' . We need this cooperation not only to boost economic development and make traffic possible again on both sides of the borders, for both sides have been disadvantaged for very many years, but we need to use it also to heal historical wounds.
There can scarcely be a better way of healing these than by cooperation in the Euro-regions. Mr Pirker knows about cooperation between the Carinthians and the Slovenes, the Styrians and the Slovenes, where there is the problem of the divided Radkersburg. In the debate on Slovenia we discussed Görz, which is divided between Italy and Slovenia, we have cooperation on the borders between Bavaria and Bohemia and Saxony and Bohemia - I myself was one of the cofounders of the Euro-region of Neisse between Poland, Bohemia and Saxony - and in all these regions we need to promote cultural cooperation. Perhaps we should do more in future in the way of cross-border support for the media. In northern Bohemia, Mr Pìaoda, who is a journalist, is producing a CzechGerman-Polish newspaper; we should support minority languages on both sides of the borders, the German minority in the Czech Republic, the Sorbian minority in Saxony. There is a wide arena for cooperation, for example in environmental protection too, in other words we are witnessing not the end of a trend, but the beginning.
Those who believe, and are always making their views known, that basically we could do without it, since the first rank of candidates for accession to the Community are already so far developed that they no longer need it, are deceiving themselves, for they are the very ones who have a long way to go to catch up, as an extremely poor region has bordered on a relatively rich one for a very long time.
Mr President, I venture to describe Mr Schröder's report as excellent. And were it not for his obsession with austerity and his insistence that the enlargement does not have to mean an increase in costs for the European Union, I would venture to call it magnificent. But that small difference remains and I hope that in the coming dialogue we can convince Mr Schröder that there is a need for additional funds if we want to be realistic about the enlargement.
Obviously, Mr Schröder's report resonates beyond its immediate objective, which is to analyze the position for the year 1994, and that is another merit of the report.
Enlargement is already the issue here. We are clearly talking about a pre-accession situation. INTERREG is still small, all the existing projects are still small, and we need to be speaking positively and inclusively about those countries which expect so much of the European Union and whose rapid accession we definitely support.
We must take Mr Schröder's report as a starting point for talking about the future in greater depth, and unless we want to linger in Utopia, as the previous speaker said, that depth should lead to a clear proposal from Parliament to create a financial instrument for the pre-accession countries, a specific instrument which incorporates PHARE, INTERREG, and other programmes. We must think about the global cooperation needed by the countries that are now on the point of joining and those we hope to welcome soon.
Mr President, I should like to congratulate the rapporteur, Mr Schröder, and everyone who has taken part in what I feel has been a high-quality debate.
Despite the difficult circumstances, the PHARE programme on cross-border cooperation, which is entering its fourth year of activity, was successfully, though provisionally, launched in early 1994. During the first six months of that year, the main aim was to inform and convince the central authorities of the Central European countries of the importance and usefulness of this new programme, which was to facilitate various forms of regional cooperation on the European Union's external borders, in preparation for future accession.
The initial period saw the designation of competent authorities in the countries concerned, the creation of consultation machinery, both internally and with adjacent Member States, the establishment of a legal base and the identification of a first set of projects.
I should also like to stress that I feel there is considerable synergy between the cross-border cooperation programme and all the more general work - which I follow closely, as Commissioner responsible for the Single Market - on implementing the White Paper to prepare the CCEEs structurally for future accession.
After this initial period, the cross-border cooperation programme underwent considerable change. The main changes have concerned the introduction of a strategic, multi-annual approach, giving rise to guideline planning for each border, drawn up in close concertation with the INTERREG II operational programmes for the period 1995-1999.
As you can see, Mr President, things are moving in precisely the direction Mr Habsburg indicated.
So - a transnational approach for the Baltic region; consolidation of common structures for identifying and monitoring projects; diversification of measures and projects, moving from the hard type, that is, infrastructures in the transport and environment sectors, to the soft type, that is, economic development, support for small and medium-sized enterprises, socio-cultural cooperation; geographic expansion, following the enlargement of the European Union as of 1 January 1995, which brought in new eligible countries - Hungary and Slovakia - and new regions; and finally, as an innovative step, greater involvement of regional and local participants.
In the contexts I have described, the action planned by the Commission for the second six-month period will be focused mainly on improving and accelerating the implementation of programmes and projects, especially by further decentralizing responsibility, within the limits set by the PHARE regulation; involving local participants more closely in planning, implementation and monitoring, by, for example, expanding the LACE network; promoting initiatives to establish small-scale networking among local authorities; ECOS/OUVERTURE, an instrument for small projects in the Baltic region, etc; launching new initiatives to complement the PHARE/INTERREG programme on cross-border cooperation for borders between Central European countries or between Central European countries and the CIS States, in order to prevent the emergence of further regional imbalances. These initiatives became operational in 1996.
The PHARE programme on cross-border cooperation has developed over the past three years, changing from an instrument that initially allowed mainly the central authorities of Central European countries to take steps to promote infrastructures on borders with Member States of the European Union, into a real instrument of regional development, on the model of the European Structural Fund.
The Commission intends to carry on supporting initiatives taken by the Central European countries in this respect and, in conclusion, I should like to say, Mr Schröder, that, in your oral intervention, you expressed ideas and suggestions that I personally find interesting and that I feel reflect the direction in which the Commission is itself moving.
Thank you very much, Mr Monti, and your Spanish is really good too.
The debate is closed.
We will now proceed to the vote.
(Parliament adopted the resolution)
Mr President, I would also like to congratulate Mr Schröder on his report. I have been a very strong supporter of cross-border cooperation because of the need to develop those run-down areas which, by virtue of previous hostilities, have always had very little economic activity, and because cross-border cooperation gives a very practical example of the importance of peoples working together. The more examples we have, the easier it is to ensure a long-term peaceful solution to border problems.
I have several points to make. Firstly, I welcome paragraph 6 and Mr Monti's remarks that we should move away from hard infrastructure towards soft infrastructure. That is the next stage and we ought to be encouraging it. I support the rapporteur's other observations about multiannual programmes and the need for greater coordination. We are still concerned about insufficient coordination in this particular area.
One final point, not mentioned in the report I have to say, is that some of the countries involved are countries where the financial systems are not as strong as they should be - I will say no more. We must ensure that these funds are not subject in any way to fraud as this will undermine the legitimacy of what the European Union is trying to achieve.
Support system for producers of certain arable crops
The next item is the report (A4-0378/96) by Mr Hallam, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Regulation amending Regulation (EEC) No 1765/92 establishing a support system for producers of certain arable crops (COM(96)0175 - C4-0389/96-96/0167(CNS)).
Mr President, set-aside is a very unpopular regime. It is unpopular with farmers and the public, but it has been very successful in reducing surplus production, and so some form of set-aside will be with us for many years.
This proposal aims to make the situation more flexible. It helps producers who have suffered climatic disasters by granting total or partial exemptions in the year in question and in the base area in question. It enables Member States, which opt to treat the whole of their territory as a single base area, to subdivide and then concentrate the overshoot provisions on particular regions and a particular sub-base area. It is a proposal which will enable our Member States to be much more flexible in their application of the set-aside rules.
I wish to refer to the two amendments submitted today. The one by Mr des Places was rejected by the Committee on Agriculture and Rural Development. It would make things much more complicated and so I would urge the House to reject that particular amendment again.
I am concerned about Mrs Redondo Jiménez's amendment, which tries to extend the special provisions put into this report to help the Spanish farmers for a second year. I am sorry that this was not debated at the Agriculture Committee but my understanding is that this would mean a doubling of the expenditure that has already been incurred in that particular area. So, reluctantly - because I do not like turning down amendments - I have to ask you to reject that particular amendment.
As you know, it is Christmas and we are coming to the end of the year. For me, this year did not start on 1 January: for me this year really started on 20 March - the Commissioner laughs at that point because I think his year started on 20 March as well. On Christmas Day I will be eating an organically-reared turkey, grown and matured in my own constituency - in fact the turkey in question is about to meet his maker this afternoon. But the day after Christmas Day - Boxing Day, as we call it in Britain - I do not know what it is called elsewhere in the European Union - we shall sit round our family table and we will eat a nice piece of British beef.
I look forward to the export ban being lifted at some point during next year and I hope that next year, next Boxing Day, you, the citizens of the European Union, will be able to join me in eating a good piece of British roast beef.
I thank the Commissioner for all his work during the year in helping us overcome this crisis and let us hope that for our agricultural industry better times are ahead.
Thank you very much, Mr Hallam, and we hope you enjoy all the excellent meals coming your way.
Mr President, the structural imbalances detected in the systems for basic areas and regionalization plans for the various Member States led the November 1995 Agriculture Council to adopt an agreement by which the Commission was charged with drawing up and presenting, in January 1996, a proposal amending Council Regulation 1765/92, in order to make the sanctions system more flexible. First it was established that the Commission could grant total or partial exemption from penalties if basic areas were exceeded when exceptional weather conditions reduced crop yields significantly. Secondly, the national and regional basic areas would be defined in each Member State to allow the penalties to be applied more fairly, restricting them to the regions responsible for the situation.
For bureaucratic reasons, there has been delay in implementing this regulation and the Spanish members of the Group of the European People's Party have therefore tabled an amendment to ensure that its provisions are implemented in the 1996-1997 financial year. The Group of the European People's Party does not support Amendments Nos 2 and 4 because we think the Commission's text has greater technical rigour.
Mr President, I should first like to congratulate Mr Hallam on his report.
Together with my colleagues Mr Jacob and Mr des Places, I tabled a number of amendments, one of which seems to me very important - Amendment No 4. The objectives of this amendment are simple. First, it introduces greater flexibility into the principle of compulsory set-aside. Everyone must know that there is nothing mathematical about farming. Farmers are exposed to constraints which they can do very little to overcome, constraints imposed by the climate, the topography and the size and agricultural quality of their land.
It is important, therefore, to be able to make internal transfers within regional or national arrangements. This amendment is also intended to establish a degree of equity between those Member States which opted for national rather than regional references. It should be recalled that equity is the fundamental principle of any economic organization.
Finally, I must make it clear that this amendment has no impact on the European Union budget. So no budgetary argument can be advanced against it.
In conclusion, Mr President, I hope that Amendment No 4 will be adopted by this House, in the interests of European agricultural policy but, most of all, in the interests of the farmers themselves.
Mr President, our Group agrees with the Hallam report and I believe those measures should be adopted on behalf of the Spanish producers afflicted by drought, and that this general principle that Member States should be exempt from financial sanctions in the event of overshoots, when they are due to exceptional climatic conditions, is correct.
I have a question for Commissioner Fischler, relating to another category of producers affected by exceptional climatic conditions, by natural disasters in September - I refer to cotton producers in Greece. Does Mr Fischler know that for 15 days economic life in Greece has been paralysed, is he aware that the road network has been blocked all over Greece, and does he understand that the nucleus of those mobilizations are the producers in certain parts of Karditsa and Trikala, where a major disaster destroyed up to 80 % or 90 % of their cotton crop? At the same time, however, they are required to pay the co-responsibility tax, with the result that they have reached desperation.
You all know that if you turn on Euronews, the first thing reported every day now is the drama that is afflicting Greece with the desperation and harsh mobilization of the farmers, led by the cotton producers of Karditsa and Trikala whose crops were largely destroyed.
Here, in the Regulation, I see the following principle very rightly stated: Member States shall be exempt from financial sanctions in the event of overshoots, if the latter result from exceptional climatic conditions. For cereals and other arable crops we have the set-aside system, while for cotton we have the co-responsibility tax system.
I want to ask Mr Fischler, and I expect an answer, which I believe is also awaited by all the farmers, while I believe in parallel that Mr Fischler's position could play some part in determining the outcome of developments in Greece, where we expect much from the Commission and in particular from Mr Fischler in person:
first, has any application been made by the Greek government to assist precisely this category of producers, who are the nucleus of the mobilization, and-secondly, regardless of whether or not an application has been submitted, how does Mr Fischler view the possibility of some intervention by the Commission of the European Union, to address the issue of the areas that have reached desperation? Does he accept the general principle - which of course means after it has been examined by the Commission, the European Parliament and the Council of Ministers, and I am aware of the difficulties - that special measures can be adopted on sanctions when there have been exceptional climatic conditions, and that the said principle could also apply for Greek cotton in the specific areas affected?
Mr President, I in turn should like to stress the value of Amendment No 4, which we tabled together with Mr Martens, Mr Jacob and Mr des Places. In the Member States which have national base areas, the Commission proposal fails to solve any problems. It is appropriate not to discriminate between the Member States and to allow offsetting between base areas, whether they be regional or whether they be national.
The issue is as much to benefit from any overshoots as to arrive at an extraordinary set-aside rate specific to each farm. The danger is that the overshooting of several national base areas will result in the existence of several extraordinary set-aside rates on a single farm: one rate for irrigated maize, one rate for dry maize, one rate for the other dry cereals, one rate for the other irrigated cereals. To solve these problems, we propose that the 'volume' overshoot should be assessed by weighting the surface areas by the yield of the base areas.
I should recall that our amendment has no financial impact on the European Union's budget, in so far as the intention is to avoid offsetting a hectare of a high-yield base area against a hectare of a low-yield base area.
In conclusion, this amendment enables discrimination between Member States to be avoided, discrimination between those which have opted for regional base areas and those which have opted for national base areas.
This amendment also represents simplification, since it will enable many producers to have only one extraordinary set-aside rate per farm.
Mr President, ladies and gentlemen, I should like to begin by thanking Mr Hallam for his report on the Commission's proposal. The proposal which is before you was drafted by the Commission in response to a request by the Council. The content does not exceed the terms of our brief, since otherwise the principles of the 1992 reform would be weakened, particularly in respect of implementing controls on production.
The suppression of extraordinary set-aside would mean giving up a specific instrument for controlling production and might mean a future increase in the rate of compulsory set-aside throughout the Union. This contradicts the aim given expression in the proposal before you, namely to increase the sense of responsibility of producers. Such an amendment might also be seen by our WTO partners as an opportunity for attacking the Union's handling of the blue box. Nor is the suppression of extraordinary set-aside desirable, particularly since, under the regulations currently in force, it is possible to suspend its application if this appears necessary on the basis of an analysis of the market situation. Such was the case, for example, in the current year.
The second amendment tabled in the report of the Committee on Agriculture and Rural Development aims to apply the additional area of 150 000 hectares granted on a temporary basis to the new Länder of the Federal Republic of Germany, which faced restructuring problems, to the whole of the Federal Republic. The Commission does not consider this to be justified and is of the opinion that an unjustified precedent would be set by introducing such a change in Germany.
I am unable to accept Amendment No 3 because it does not appear to me to be a suitable way of resolving the Spanish problem. What you are really trying to achieve with this amendment is to make it possible to overshoot base areas with irrigated crops. In this case the compensation exceeds the share of the budget allocated to Spain, resulting in a reduction in the compensation payments for all Spanish producers in the 1997 harvest.
With regard to Amendment No 4, I can only emphasize that this would favour intensive crops such as maize and irrigated crops and, instead of keeping production under control, this would cause it to increase. In addition, the proposed system would lead to further complications in a regime which is already very complex. This opinion is after all shared by the Committee on Agriculture and Rural Development, which also rejected this amendment.
Mr Alavanos, as regards what you said about cotton, I should like to draw to your attention the fact that cotton production and cultivation do not come under the heading of arable areas and arable crops; it is a special crop and cannot, therefore, be dealt with in this context. In answer to your question as to whether the Greek government has made a proposal, I am assuming that the Greek representative will speak on this matter on Monday, at the Council of Ministers of Agriculture.
I would not wish to end without also expressing my thanks to the Committee on Agriculture and Rural Development for rejecting some proposed amendments which would only have complicated this already very complex regulation still further.
Mr President, I know that, and I did not ask the Commissioner whether cotton is included among arable crops. It is not included, and it cannot be dealt with under this Regulation. My question, to which I would like an answer from the Commissioner, is whether, consistent with the rationale of relaxing sanctions somewhat in the event of exceptional climatic conditions, the Commission could discuss the possibility of some measures for cotton, outside this Regulation, for areas that have been afflicted and that form the nucleus of the mobilizations and drama taking place in Greece today.
Mr President, I am sorry that we are not going to accept our report in toto . I would, however, ask the House to back fully the submission by the Committee on Agriculture and Rural Development and support Amendments Nos 1 and 2. I would express to the Commission our hope that it will take our views on board even at this late stage.
Mr President, Mr Alavanos, I can only add to the explanation I have already given by saying again that I am sure that if the Greek government has particular wishes, it will make them known to the Commission. Naturally we shall then submit their proposal to appropriate and careful examination. Without having a proposal, however, I cannot promise in advance a decision on a proposal which does not exist.
Thank you, Mr Fischler.
The debate is closed.
We will now proceed to the vote.
(Parliament adopted the legislative resolution)
Community aid schemes (' integrated system' )
The next item is the report (A4-0286/96) by Mr Garriga Polledo, on behalf of the Committee on Budgetary Control, on the proposal for a Council Regulation amending Regulation (EEC) No 3508/92 establishing an integrated administrative and control system for certain Community aid schemes (' integrated system' ) (COM(96)0174 - C4-0313/96-96/0122(CNS)).
Mr President, thank you for your concern. I am sincerely grateful.
Today we complete the parliamentary procedure on a report which has had a very bumpy ride. To begin with, this report states the position of the European Parliament on a proposal for a regulation amending the co-financing criteria to help the Member States establish an integrated management and control system for certain Community aid schemes.
Parliament was asked to extend the co-financing period. The request reached us in April, four months after the deadline for the system to be operational, in principle, in all the Member States.
So the Commission presented Parliament with a fait accompli . And that is hardly advisable, ladies and gentlemen, when we are talking about a system intended to control half the EAGGF agricultural expenditure, which represents about ECU 18, 000 million per year.
In 1994 Parliament itself had already asked the Commission for a report on the operation of the integrated aid system. We gave it a year. Well, the report did not arrive. And to avoid the costs of the financial adjustments provided for by the existing regulation, should Member States fail to establish the system in time, the Commission confronts this Parliament with the dilemma of rejecting the extension of the co-financing - thus presenting the Commission and the Member States with an embarrassing problem - or condoning this behaviour and accepting the request for extension, even if amended.
The Committee on Budgetary Control and this rapporteur decided to accept as sufficient the promises made in a letter from Commissioner Fischler that by 31 December this year, that is, a year later than should have been the case in theory, all the Member States except the three new ones would have this system up and running.
However, by the time this report reached the November part-session for approval, the Court of Auditors had stated in its annual report that it would be difficult to get the system operational in all fifteen Member States during 1997. Italy and Greece would have particular problems.
These delays are that much more serious the greater the EAGGF amounts to be controlled, and they are at the origin of possible irregularities, even fraud, and definite harm to European taxpayers.
That is why one of the Amendments, No 2, calls for a general cut in monthly payments in advance to Member States where the integrated system is not in operation, as from 1 January 1997. The Council itself provided for and backed this measure in its Decision of 31 October 1994. On top of that, the Court of Auditors has severely criticized the Member States and the Commission, pointing out that neither the Commission nor the Council have ensured strict monitoring of statements of costs in relation to these co-financed systems. I can tell this House that we are talking about an amount of ECU 16.6 million which is at the very least under a question mark from the Court of Auditors. There is not even enough control over the money which is intended to improve the control itself.
As always, whenever the Commission is asked to take responsibility and provide explanations, it has assured Parliament that from now on there will be strict monitoring. For that reason and that reason only, the Committee on Budgetary Control consents to the Commission's proposal and asks the European Parliament to approve the amendments we have tabled.
Finally, I thank Commissioner Fischler for being here and I would like to hear him explain to this vast but attentive emptiness the grounds on which his representative gave guarantees to the Committee on Budgetary Control that there would be more efficient monitoring from now on. If the Commissioner can really guarantee that this control will be seriously monitored, we will at least have had a very useful sitting.
Mr President, ladies and gentlemen, I should like to begin by thanking you, Mr Garriga Polledo, for all your work and for your report, and also by thanking the committees involved for their constructive suggestions. I should like to comment on the amendments as follows, beginning with Amendments Nos 1 and 4 on co-financing: here the Commission agrees with Parliament that appropriations which are not utilized should not lapse, and it will do all it can in the Council to ensure that appropriations which are not taken up can be made available to other Member States. With regard to Amendments Nos 2 and 5, in the Commission's view a failure to implement certain parts of the Integrated System should be examined in the context of the relevant budget discipline and the regulations covering balancing of accounts. For this reason the Commission does not consider these amendments to be appropriate. With regard to Amendment No 3, I can confirm that the Commission has drafted a proposal for the introduction of a system for the identification and registration of cattle. The regulation which is proposed would replace the relevant provisions of Directive 92/102/EEC. This makes Amendment No 3 superfluous, but I can assure Parliament that the content of the proposed regulation is very much in line with the recommendations made.
The Commission's proposals also stipulate that by 1 January 1998 a database must be set up in every Member State to store all the animals' identification numbers with age, sex and date of birth, together with details of their arrival at or departure from farms. The introduction of animal passports and enactment of regulations on ear tags are also included in the proposals.
With regard to Amendment No 6, the Commission welcomes Parliament's desire to receive information from Member States on whether the Integrated System is operating effectively. I should, however, point out that since as far back as 1993 the annual report of the European Agricultural Guidance and Guarantee Fund has included a special section covering this point. In the Commission's view, this amendment is, therefore, unnecessary.
In any case it would be premature to draw up a report on the definitive implementation of the system before the middle of 1997, since it will be impossible to assess gaps in implementation in the three new Member States until the end of 1997 or 1998 at the earliest.
Mr President, I just want to repeat that the rapporteur maintains all his amendments, especially the rejection of Amendment No 2.
I just want to tell the Commissioner that I do not see how he is going to avoid making financial corrections for the Member States in settling the EAGGF accounts when the time comes. The issue does not have to be resolved now but we are obviously going to have a disagreement on this point in the Committee on Budgetary Control, which is responsible for analysis of the settlement of EAGGF accounts.
Thank you very much, Mr Garriga Polledo.
The debate is closed.
We will now proceed to the vote.
(Parliament adopted the legislative resolution)
Court of Auditor's report on Mostar
The next item is the report (A4-0386/96) by Mrs Müller, on behalf of the Committee on Budgetary Control, on Special Report No 2/96 of the Court of Auditors concerning the accounts of the Administrator and the European Union Administration, Mostar (EUAM), accompanied by the replies of the Commission and the Administrator of Mostar (C4-0513/96).
Mr President, ladies and gentlemen, Commissioner, I should like to begin by citing a figure which perhaps characterizes the current situation in Mostar more clearly than anything else could do. Since the beginning of this year, more than 70 people have been driven from their homes in western Mostar. All too often these expulsions continue to occur under the noses of police who are simply passive onlookers. Recently there have again been even more of them. The homes of those who have been driven out are then sold off in exchange for German currency by an avaricious Croat mafia. Only in six cases were the rightful owners or tenants able to reclaim their homes.
These sad statistics show that the European Union has failed to achieve its political goal in Mostar. Genuine reunification of the city, a functioning joint administration and a common police force, full freedom of movement and the return of those who have been driven out - for the time being all that remains a pipe-dream. Many fear that the situation will deteriorate further when Sir Martin Garrod comes to the end of his term as the EU's special representative in the city just before Christmas. Despite this, the decision to draw a line under the action after two and a half years is the right one.
The European Union has spent almost ECU 150 million on Mostar during these two and a half years. Thanks to this aid, the city has been given a head start, and reconstruction is much further advanced here than elsewhere in Bosnia-Herzegovina - local elections were in fact already held last summer. Whether the local politicians on both sides in Mostar will build on this head start in the common interest, or whether they will throw it all away again, is now largely in their own hands. The current protests and demonstrations in Belgrade are giving rise to some encouragement since they show that there is also reason to hope for a change for the better.
What are the lessons to be learned from this, the first major joint action we have undertaken under the common foreign and security policy? The goal we set ourselves for Mostar was to achieve reconciliation following a savage civil war. And it was surely not a mistake for us to attempt to do something which was virtually impossible in the short term. However, we have to acknowledge that we did not do everything that could have been done if we were to come close to achieving this goal. In particular, we failed to equip the administrator with full executive powers. As Mr Koschnick said at the hearing held by the Committee on Budgetary Control, ' I was able to make all the decisions but accomplish nothing.'
In its special report, the European Court of Auditors documented a long list of omissions and shortcomings. It was not, however, in Mostar itself that the crucial errors occurred - there Hans Koschnick and his successors, together with their colleagues, worked with great personal commitment and at great risk to themselves; the most serious errors occurred in Brussels and in the Foreign Ministries of the Member States. At the crucial moment, after Mr Koschnick had nearly been lynched under the noses of police who simply looked on passively, the pressure which needed to be put on the Croatian politicians responsible was not applied. For the sake of a dubious compromise with these politicians, the Foreign Ministers accepted Mr Koschnick's resignation.
However, Mr Koschnick and his comrades-in-arms in Mostar were also victims of the completely inappropriate decision-making and administrative procedures of the common foreign and security policy, a travelling circus of political responsibility - every six months the contacts changed with the Council presidency. An advisory working party set up to support the presidency carried decisions over from one meeting to the next. An absurdly complicated procedure for releasing appropriations and making them available meant that for months on end the EU administration was only able to pay its bills very late. Hans Koschnick summed up his experience as follows: ' on the one hand, unimpeachably good intentions on the part of all those involved in the EU, and on the other, unimaginable obstructionism' .
Have the lessons at least now been learned? It seems unlikely. For one thing, it is unfortunate that the Council refused to have anything to do with the contradictory procedure and was conspicuous by its absence from the discussions of the Committee on Budgetary Control. Now, in the context of the intergovernmental conference, it is making proposals which - I cannot put it any other way - constitute an attack on the rights of Parliament. The non-compulsory expenditure under the common foreign and security policy is to be made compulsory, which would eliminate the only genuine right of co-determination and monitoring which Parliament has in the field of foreign policy. It is a mockery for the Council to talk about getting closer to the people and greater transparency if, at the same time, it lapses back into the pose of an absolute ruler in a field as important as foreign policy.
Mr President, there is a certain irony that this is the last debate of 1996 in this Chamber because at the end of 1996 the EU administration in Mostar also comes to an end and I rather suspect we may have to return to debating Mostar in the new year.
I would like to congratulate the rapporteur on her excellent and wide-ranging report. There are many lessons to be learned from the EU administration in Mostar. Most of them are political lessons. The main objective of this report was to look at budgetary and financial questions. But politics set the framework in which financial management can operate and what this report shows about the EU administration in Mostar is that there was a lack of clarity, a lack of coherence, a lack of consistency and a lack of clearly-defined objectives. That reveals to me the importance of reaching agreement in the intergovernmental conference on having a unit responsible for common foreign and security policy whose job it is to identify the long-term problems confronting the European Union and strategies for dealing with those problems and also personnel for dealing with these problems. As Mrs Müller has pointed out one of the problems was that Member States sent people off to Mostar without regard for whether they could do the job that was needed. That was one of the problems the administration had to face.
There was also clearly a lack of a clearly-defined line of command in Mostar. As Mrs Müller has also pointed out, every time the presidency changed so did the people responsible for Mostar in the Council of Ministers change. What we therefore need is somebody responsible for the foreign and security policy who would be the same person regardless of what the presidency is. That would enable us to have a clearer line of command. But most importantly, paragraph 9 of the resolution, highlights the fact that the pillar structure of the Maastricht Treaty has left huge gaps and areas where there are doubts about demarcation, about responsibility, about coordination. We really have to clarify in relation to EU external policy who does what, when and how, and who they are accountable to. Otherwise we will repeat the mistakes of Mostar.
We should also be drawing attention to Article J.3 of the Maastricht Treaty which says once a common action has been agreed unanimously in the Council of Ministers, it is possible to use qualified majority voting to carry out that joint action. One of the problems in Mostar was that at one point it seemed that every decision, down to the buttons on the police uniform, were having to be referred back to the Council of Ministers for unanimous decision. You cannot operate this sort of administration on that basis.
Mrs Müller also made reference to the financing. You cannot finance an action by passing the hat round between Member States in the hope that they will come up with money, and more importantly, that they will come up with the money when they say they will come up with the money. Far too often money did not materialize. These sort of actions have to be financed out of the EU budget, which will then give the European Parliament its proper role as the authority of accountability.
There is no doubt that Mostar was successful in terms of physical reconstruction. I have been there and I have seen the extensive progress that was made but it was not successful in terms of political reconstruction. We must learn the lessons that are clearly set out in Mrs Müller's report. I personally have tremendous admiration for the work of the people on the ground. That admiration does not extend to the people they were responsible to.
I will finish by making reference to a famous book in Spanish which you will be familiar with, written by somebody quite closely connected to the man who may next be President of the European Parliament. It says peace was not possible. I would say to you in relation to Mostar that political reconstruction was not possible and it will not be possible until we identify very clearly who should do what, when they should do it and how they should do it. Let us hope we learn those lessons.
Mr President, first I want to thank you very much indeed for your kind words about my speech in Spanish, and I promise that next time I prepare a speech with Mrs Ferrer I shall try to do it in Catalan to support that important language in the culture of Europe.
If I may, I should like to continue in German, and to begin by telling Mr Titley that I am actually glad this debate on Mostar is being held today, as the last debate this year, as I hope it will serve as a sign for the future, in terms of the tasks we must continue to undertake and the goals we must achieve in the former Yugoslavia in the next few years. In principle I am very pleased that this report has been presented to us, and I am also pleased that it is a critical one. I probably do not agree with Mrs Müller on every point, but I am glad all the same that the points have been so clearly made.
However, I wish to emphasize above all that in my view it was enormously important for the European Union at least to fly the flag in Mostar, particularly in view of the number of times when it has been expected to help and has done nothing.
I am also firmly convinced that the EU administrator Hans Koschnick, the former Mayor of Bremen, has achieved a very great deal. I was able to visit him on a number of occasions and was able to see at first hand the progress made there, as Mr Titley described it. It was very interesting to notice in my discussions with him the way he frequently emphasized how much he had learned from studying history, particularly from studying the Moravian agreement of 1906, which was Europe's first example of how a legal basis can be secured for the peaceful coexistence of peoples and ethnic groups with equal rights.
However, I should also like to point out that Mr Koschnick's activities and tasks really came to grief at the point when he stopped keeping to the principles of the Moravian agreement.
For me, however, Mostar is also a clear example demonstrating that much that was resolved in the Dayton Agreement was incapable of leading to the establishment of a goal simply because many of those involved were not willing to put the required effort into backing it and working on it.
Please allow me to take this opportunity of citing two brief examples of human rights which merit a mention in this context. The first is that of Father Matanovi, the Catholic priest who, with his parents, is still being held prisoner by the Bosnian Serb army; Bishop Komarica of Banjaluka is continuing to draw attention to this, and has established where he is being held. No practical steps are being taken to obtain his release, which would also help to implement the Dayton Agreement.
The second case is that of Colonel Peresyn, who was shot down in the liberation of Western Slavonia, landed in an area occupied by the Serbs, and is still languishing in prison today. Although his precise whereabouts are known, nothing is being done to help him.
I believe that all this serves as a signal to us that we as a college have a duty to concentrate more in the next few years on our responsibilities to the states adjoining the EU, to remember our European responsibilities, and to give our support to the former Yugoslavia.
Thank you very much, Mr Habsburg-Lothringen. I think those were your first two speeches in this House. So I want to welcome your participation and I feel sure that your views will be a valuable addition to our debates.
Mr President, ladies and gentlemen, as a kind of compensation I should like to speak in English now.
The Commission greatly appreciates the fact that both the European Parliament, in particular the Committee on Budgets and the Committee on Budgetary Control, and the European Court of Auditors have taken an early, active and, I would add, supportive interest in this first major CFSP joint action of the European Union. The Commission, as well as the Union Administration in their joint official reply to the Court of Auditors' report, have expressed their basic agreement with its findings and recommendations. Mrs Müller's report broadly endorses these findings by elaborating on the mainly institutional lessons which should be drawn from this unique experience.
We share the conclusion of the motion for a resolution that this joint action was justified and worthwhile, although not all its goals have been achieved and that it provides valuable lessons for the future. This is not the place to discuss in detail all the points stressed by the resolution, many of which are indeed on the agenda of the IGC and all need careful consideration. Certainly, political and administrative procedures need streamlining in the future. Financial accountability has to be clarified. Proper preparation, follow-up and supervision by a permanent structure could greatly improve efficiency. The same is true of exclusive financing from the Community budget.
Recommendation No 14 encourages the Commission to propose new joint actions in the former Yugoslavia, in particular for the return of refugees and support for independent media. The Commission is, however, of the opinion that with the exception of support for the Office of the High Representative, it has sufficient instruments and budget resources under the first pillar to meet well-identified needs.
Thank you very much, Commissioner.
The debate is closed.
We will now proceed to the vote.
(Parliament adopted the resolution)
I find it very sad that our final debate concerns a failure of EU policy in which so many people have invested much energy and Mr Koschnick personally has risked so much. This first project was to have been a model of the common foreign policy. Well, our efforts in reconstruction have to some degree been successful, but our political efforts have not been at all. Partly thanks to an unclear division of powers over the allocation of funds at decisive moments with Council and Commission decisions contradicting each other. I will not go into the details. The Court of Auditors and Mrs Müller have done an excellent job. But what is clear is that the Union is struggling over its foreign policy. This report by the Court of Auditors is thus politically heavily loaded and Parliament cannot allow that to happen in future. It cannot be allowed to get through the forthcoming Intergovernmental Conference on the nod. Otherwise Parliament will look foolish. This has to be followed up. Happy Christmas and a Happy New Year.
Thank you very much, Mrs van Bladel.
Adjournment of the session
Ladies and gentlemen, I expect you have all realized that I am a lucky Vice-President. Today the Rules give me the last word in this year's session, looking towards the future, but I also get the last word in the first half of the legislature and the last word from the Vice-Presidency I belong to.
So first let me wish you a Merry Christmas and a Happy New Year. About a year ago I was also lucky enough to close last year's session and I did so in common accord with you, using words borrowed from the Christian culture which unite believers and non-believers: peace on earth, goodwill to all people. Unfortunately we have not enjoyed that peace this year. Conflicts continue, and there have been many, and I know when I wish you happiness it is under something of a cloud reminding us that there are indeed many conflicts still, including the bloody and tragic conflict in one part of Africa.
But, ladies and gentlemen, in bringing this first half of the legislature to a close, I must congratulate and thank all the staff and all the Members of this Parliament.
First, ladies and gentlemen, I want to thank the ushers who carry out their duties with such discretion.
Thanks too, to the officers who put together the Sitting Info and the Rainbow behind this backdrop, day after day; those working on the former demonstrate an enviable capacity for synthesis and while the others - it has to be said - are like good make-up artists dealing with our speeches so that we hardly realize they have been touched.
Thanks too, ladies and gentlemen, to the interpreters, whom we subject to constant tension with speeches that have to be hurried to save a few seconds, making them breathless as they work. And if I may so say, very often - at times, certainly - they also have to make sense of speeches that were incomprehensible in the original language.
Ladies and gentlemen, my thanks also go to the Presidency's staff. When a mandate ends there is a tendency to be brutally frank. So I am going to admit that when something goes wrong in this Parliament it is because the Presidents make a mess of the good work done by the Presidency's officers.
Finally, ladies and gentlemen, my thanks to all of you. I do not think there are good or bad presidents. There are good or bad meetings. I have had the great good fortune to have good meetings every time. So as sincerity demands simplicity, thank you, thank you very much.
(The sitting was closed at 1.05 p.m.)